Exhibit 10.17

 



AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (this "Agreement") is made as of the 17th
day of April, 2013 (the "Effective Date") by and between ELI LILLY AND COMPANY,
an Indiana corporation (“Seller”), and AR CAPITAL, LLC, a Delaware limited
liability company (“Purchaser”).

 

RECITALS

 

Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, the Property (as defined below), subject to and in accordance with the
terms, conditions and other provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

SECTION 1 DEFINITIONS

 

The following capitalized terms shall have the meanings set forth in this
Section 1 for all purposes under this Agreement:

 

Annual Net Rent. The Basic Rent (as defined in the RR Sublease) payable during
calendar year 2013.

 

Closing. The consummation of the transactions described herein as more fully
described in Section 4 below.

 

Closing Date. The date one (1) business day after the Due Diligence Expiration
Date, subject to extension as provided in Sections 3.2(d), 3.3(a), 3.3(b), 12.1
and 12.2.

 

Confidentiality Agreement. That certain Confidentiality Agreement dated as of
April 9, 2013 between Seller and Purchaser.

 

Due Diligence Expiration Date. 11:59pm Eastern Time on the date that is
twenty-one (21) days after the Effective Date.

 

Due Diligence Period. The period commencing on the Effective Date and continuing
until the Due Diligence Expiration Date.

 

Earnest Money. Defined in Section 2.2 below.

 

Escrow Company. Chicago Title Insurance Company.

 

Henry Street Property. The parcel of land legally described in the Quitclaim
Deed attached hereto as Exhibit O (the "Henry Street Quitclaim Deed").

 

Improvements. The buildings and other improvements situated on the Land.

 

Land. The parcels of land legally described in Exhibit A.

 

 

 

 

 

Leases. The leases and other occupancy agreements listed in Exhibit B attached
hereto.

 

Permits. All assignable permits or licenses related to the Real Property or the
Personal Property, if any.

 

Personal Property. All items of décor, furniture, equipment and other personal
property owned by Seller and located on the Real Property as of the Effective
Date.

 

Property. The Real Property and Personal Property, and all of Seller’s right,
title and interest in, to and under the Leases, the Permits and the Warranties.

 

Purchase Price. $79,141,815. The Purchase Price is based on a capitalization
rate of 7.0104% (the “Cap Rate”) and an Annual Net Rent of $5,548,144.56. If the
Annual Net Rent on the Closing Date is not $5,548,144.56, the Purchase Price
shall be adjusted accordingly.

 

Real Property. The Land and the Improvements.

 

RR Lease. That certain Lease Agreement, dated March 1, 2011, by and between
Seller and Rolls-Royce Corporation, as amended by that certain First Amendment
to Lease, dated March 11, 2013.

 

RR Leases. The RR Lease and the RR Sublease.

 

RR Sublease. That certain Sublease Agreement, dated March 1, 2011, by and
between Seller and Rolls-Royce Corporation, as amended by that certain Letter
Agreement, dated March 1, 2011, as further amended by that certain First
Amendment to Sublease, dated March 11, 2013.

 

Tenant. The tenant under the RR Leases (currently, Rolls-Royce Corporation).

 

Termination Surviving Obligations. Purchaser’s obligations under Section 3.2,
including Purchaser's obligations under the Confidentiality Agreement
incorporated into this Agreement pursuant to said section, and Purchaser’s and
Seller’s obligations under Sections 10 and 15.3 hereof.

 

Title Company. Chicago Title Insurance Company.

 

Warranties. All assignable warranties, guaranties, indemnities, causes of action
and similar rights which Seller may have against any manufacturer, seller,
engineer, contractor or builder in respect of any of the Improvements or the
Personal Property, if any.

 

SECTION 2 AGREEMENT TO SELL AND PURCHASE; PURCHASE PRICE

 

2.1        Agreement to Sell and Purchase. Seller agrees to sell to Purchaser,
and Purchaser agrees to purchase from Seller, the Property, subject to and in
accordance with the terms, conditions and provisions hereof.

 

2.2        Payment of the Purchase Price. The Purchase Price shall be payable in
the following manner:

 

2

 

 

 

(a)          Earnest Money. Purchaser shall, within three (3) business days of
execution and delivery of this Agreement by Seller and Purchaser, (i) deposit
with the Escrow Company, as escrow agent, the sum of $5,000,000 as earnest money
(said amount, together with all interest accruing thereon, being herein referred
to as the “Earnest Money”), which shall be in the form of a wire transfer of
immediately available funds, and (ii) deliver a fully-executed copy of this
Agreement to the Escrow Company. If Purchaser has not terminated this Agreement
pursuant to Section 3.2(d) below on or before the Due Diligence Expiration Date,
all of the Earnest Money shall become fully non-refundable and payable to
Seller, subject to the provisions of this Section 2.2(a), except as otherwise
expressly provided herein. The Earnest Money shall be held and disbursed by the
Title Company pursuant to the escrow agreement attached hereto as Exhibit C,
which the parties hereby agree to execute and deliver to the Escrow Company
promptly upon execution of this Agreement. Purchaser additionally agrees to
provide any commercially reasonable information required by Escrow Company in
connection with such escrow deposit. The Earnest Money shall be invested as
provided in said escrow agreement, with all interest accruing thereon being
deemed part of the Earnest Money for all purposes hereunder. If the sale
hereunder is consummated in accordance with the terms hereof, the Earnest Money
shall be paid to Seller and applied to the Purchase Price at the Closing. In all
other instances, the Earnest Money shall be paid to Seller and/or Purchaser as
provided in other provisions of this Agreement. Notwithstanding anything to the
contrary in this Agreement, in any case in which the Earnest Money is provided
herein to be returned in its entirety to Purchaser, then One Hundred Dollars
($100) thereof shall be paid to Seller and deducted from the amount due
Purchaser, such amount belonging to Seller in any and all events and shall in
effect constitute option money, making this Agreement binding and enforceable
even if any conditions or provisions herein are entirely within the discretion
or control of Purchaser for any time period.

 

(b)          Balance of Purchase Price. Purchaser shall pay to Seller the
balance of the Purchase Price, plus or minus net proration credits (as such
credits may be determined in accordance with Section 5, other applicable
provisions of this Agreement or otherwise agreed to between Buyer and Seller),
at Closing by wire transfer of immediately available funds.

 

SECTION 3 SELLER'S DELIVERIES; CONDITIONS PRECEDENT

 

3.1        Diligence Information. Seller has provided to Purchaser and Purchaser
acknowledges receipt of copies of all of the materials listed on Schedule 3.1
attached hereto (the "Due Diligence Materials"). All documentation, results of
inspections, studies, tests and investigations and other information received or
obtained by any agents or representatives of Purchaser pertaining to the
Property, Seller, Tenant or the proposed sale transaction, including the Due
Diligence Materials and any other information made available to Purchaser in the
on-line data room established by Broker, shall be hereinafter collectively
referred to as the "Diligence Information". The Confidentiality Agreement is
hereby incorporated into this Agreement by this reference thereto as if fully
set forth herein in its entirety. Except as otherwise expressly set forth in
this Agreement, Seller makes no representations or warranties, either expressed
or implied, and shall have no liability with respect to the accuracy or
completeness of any Diligence Information and Purchaser shall make its own
independent inquiry regarding the economic feasibility, physical condition and
environmental state of the Property during the Due Diligence Period. Purchaser
agrees to deliver to Seller complete copies of any revised Survey, environmental
reports, property condition report and zoning report pertaining to the Property
prepared by any third party for Purchaser promptly upon Seller's request.

 

3

 

 

3.2        Inspections and Access.

 

(a)          Seller hereby grants a license to Purchaser, its employees,
consultants, contractors and other agents to enter the Property to conduct
examinations, inspections and investigations the Property and all books,
records, drawings, and other documentation relating thereto located at the
Property (collectively, the "Inspections"), subject to (1) the rights of all
tenants of the Property, (2) the terms, conditions and limitations set forth in
this Agreement, and (3) the terms and conditions of the Confidentiality
Agreement. Without limiting the preceding sentence, Purchaser acknowledges that
(A) Tenant has the right to at least five (5) business days' prior written
notice of entry upon the Property, (B) Tenant may require any persons desiring
access to the Property to submit to such reasonable inspection and security
procedures as Tenant regularly employs in its ordinary business operations at
the Property, and (C) certain areas of the Property may be subject to access
restrictions imposed by the government of the United States and Purchaser agrees
to abide by any such restrictions identified in this sentence. Purchaser shall
have a right to enter upon the Property pursuant to the license granted hereby
for the purpose of conducting the Inspections and for no other purpose, and
provided that in each such instance: (x) Purchaser notifies Seller of such
Inspections not less than six (6) business days prior to such entry or such
Inspections are otherwise scheduled with and approved by Seller and Tenant; and
(y) Purchaser is in full compliance with all of the terms of this Agreement. At
Seller's election, a representative of Seller may be present during any entry by
Purchaser or its representatives upon the Property for conducting said
Inspections. Purchaser shall take all necessary actions to ensure that neither
it nor any of its representatives shall interfere with any tenants or occupants
or the ongoing operations occurring at the Property during the course of
performing any such Inspections. Purchaser shall not cause or permit any
mechanics' liens, materialmens' liens or other liens to be filed against the
Property as a result of the Inspections. Purchaser shall have the right to
conduct, at its sole cost and expense, any inspections, studies or tests that
Purchaser deems appropriate in determining the condition of the Property;
provided, however, Purchaser shall not be permitted to perform any Phase II
environmental assessments or any tests that require the physical alteration of
the Property (including any borings or samplings), without the prior written
consent of Seller in each instance.

 

(b)          Purchaser shall indemnify, defend and hold Seller, its tenants and
their respective officers, directors, employees, brokers and other agents and
representatives (collectively, the "Indemnified Parties") harmless from and
against any and all claims, losses, damages, costs and expense (including,
without limitation, reasonable attorneys fees' and court costs) suffered or
incurred by any of the Indemnified Parties arising out of or in connection with
the activities of Purchaser (or Purchaser's employees, consultants, contractors
or other agents) on or about the Property, including mechanics' liens, damage to
the Property and injury to persons or property. Without limiting the foregoing,
in the event that the Property is damaged, disturbed or altered in any way as a
result of such activities, Purchaser shall promptly restore the Property to its
condition existing prior to the commencement of such activities. Furthermore,
Purchaser agrees to maintain, and to cause all of its contractors conducting any
Inspections to maintain, and have in effect comprehensive general liability
insurance with a waiver of subrogation in favor of Seller and Seller's
designees, and limits of not less than One Million Dollars ($1,000,000),
combined single limit, for personal injury, including bodily injury and death,
and property damage. Such insurance shall name Seller and Seller’s designees as
additional insured parties and shall be with companies, with deductibles and
otherwise in form reasonably acceptable to Seller. Purchaser shall deliver to
Seller, prior to any entry upon the Property, certificates evidencing that the
insurance required hereunder is in full force and effect.

 

4

 

 

 

(c)          Purchaser shall not contact or communicate with Tenant without at
least two (2) business days advance notice to Seller in each instance. At
Seller's election, a representative of Seller shall be present during any
discussions or interviews between Purchaser or its representatives and Tenant or
its representatives. Notwithstanding any consent to any contact with Tenant or
the presence of Seller or its representatives at any discussions or interviews
with Tenant, Purchaser shall not engage in any oral or written communications
with Tenant regarding the possibility of renegotiating any current terms of the
RR Leases or any proposed amendments to or renewals or extensions of the RR
Leases. Purchaser shall not agree to any confidentiality or other agreement with
Tenant that prohibits Purchaser from disclosing to Seller any communications or
information exchanged between Purchaser and Tenant prior to Closing.

 

(d)          If, during the Due Diligence Period, Purchaser determines that the
Property is unacceptable to Purchaser in its sole and absolute discretion,
Purchaser may, as its sole and exclusive right and remedy, terminate this
Agreement by giving written notice of termination to Seller on or before the Due
Diligence Expiration Date in accordance with the provisions of Section 11 below,
which, if Purchaser's reason for termination is one or more material
enviornmental defects, such notice shall describe such environmental defects in
reasonable detail. If Purchaser does not give such notice of termination on or
before the Due Diligence Expiration Date, Purchaser shall be deemed to have
waived its right to terminate this Agreement pursuant to this Section 3.2(d) and
this Agreement shall continue in full force and effect. In the event of such
termination, $100,000 (the “Termination Amount”) of the Earnest Money shall be
paid to Seller, the remainder of the Earnest Money shall be returned to
Purchaser and neither party shall have any further obligations to the other
party hereunder, except for the Termination Surviving Obligations, provided that
if Purchaser's termination is due solely to one or more material environmental
defects to which Purchaser has reasonably objected in a notice to Seller prior
to the Due Diligence Expiration Date and Seller does not agree to cure such
defect(s) by written notice given by the later of (i) the Due Diligence
Expiration Date or (ii) five (5) business days after receipt of Purchaser's
notice of such defect(s) (the Closing Date being automatically extended as
necessary to allow for such period), then all of the Earnest Money shall be
returned to Purchaser. If Seller agrees to cure such defect(s), then Purchaser's
termination shall be automatically nullified and the Closing Date shall be
extended as reasonably necessary for Seller to effectuate such cure, but in no
event shall the extension exceed 30 days.

 

3.3        Title and Survey.

 

(a) Seller has delivered to purchaser (i) a commitment for an owner's policy of
title insurance with respect to the Land and the Henry Street Property issued by
the Title Company under Order No. 456750 Revision No. 10, dated January 22, 2013
(the "Title Commitment"), and (ii) copies of all exception documents referenced
in the Title Commitment (the "Exception Documents"), and (ii) an ALTA/ACSM Land
Title Survey of the Real Property certified to Seller, Purchaser and the Title
Company, prepared by The Schneider Corporation under Project No. 629.111, dated
November 8, 2012 and last revised April 16, 2013 (the "Survey"). Purchaser shall
have until the date fourteen (14) days following the Effective Date (the "Title
Review Date") for examination of the Title Commitment and the Survey and giving
notice to Seller of any matters disclosed by the Title Commitment or the Survey
to which Purchaser objects (the "Title Objection Notice”). Purchaser shall be
deemed to have accepted all exceptions to the Title Commitment and the form and
substance of the Survey, excepting only matters objected to in the Title
Objection Notice. If Purchaser delivers a Title Objection Notice to Seller on or
before the Title Review Date, Seller shall have the right, but not the

 

5

 

obligation (except with respect to existing mortgages on the Real Property
entered into by Seller), on or before the date five (5) days after receipt of
such Title Objection Notice (the “Seller Cure Date”), to cure any matters set
forth in the Title Objection Notice (by removal from or by endorsement to the
title policy to be issued to Purchaser at Closing insuring over such objection
or by other method reasonably acceptable to Purchaser) or to agree in writing to
cure same prior to Closing. If any material title or survey matter reasonably
objected to by Purchaser in the Title Objection Notice is not so cured by Seller
(or agreed to be cured by Seller) or waived by Purchaser on or before the Seller
Cure Date, then Purchaser may, as its sole and exclusive remedy, terminate this
Agreement by written notice delivered to Seller on or before the date two (2)
days after the Seller Cure Date, in which event the Earnest Money (without
deduction of the Termination Amount) shall be returned to Purchaser and neither
party shall have any further obligations to the other party hereunder, except
for the Termination Surviving Obligations. If Purchaser does not give such
notice of termination on or before the date two (2) days after the Seller Cure
Date, this Agreement shall continue in full force and effect and all objections
to the Title Commitment and Survey made by Purchaser and not cured or agreed to
be cured by Seller shall be deemed waived by Purchaser and Purchaser shall
accept title to the Property subject thereto. If Seller elects to cure any such
defect, the Closing Date shall be extended as reasonably necessary for Seller to
effectuate such cure, but in no event shall the extension exceed 30 days. If
Seller is unable to effectuate a cure of any defect Seller agreed to cure within
such period, then Purchaser may, as its sole and exclusive remedy, terminate
this Agreement by written notice delivered to Seller on or before the date two
(2) days after the Seller Cure Date, in which event the Earnest Money shall be
returned to Purchaser and neither party shall have any further obligations to
the other party hereunder, except for the Termination Surviving Obligations.
Purchaser acknowledges that the Real Property is subject to the following matter
disclosed by the Title Commitment and the Survey:

 

6' tall wooden privacy fence running east-west along the south edge of the
sidewalk on the south side of the Lilly Fitness Center, and within this fence
there is a shed that lies 18.4' north of the deed line with the subject real
estate.

 

Notwithstanding anything to the contrary herein, so long as (a) the Title
Company agrees to affirmatively insure that the Real Property complies with all
zoning requirements notwithstanding such matter or the potential loss of title
to that portion of the Land consisting of an approximately 23' wide strip of
land within the fence described in such matter (said strip of land lying
immediately north of a residential parcel now or formerly owned by John A.
Herbst and depicted on the Survey as "Area of Concern #1"), and (b) either the
Title Company does not charge an additional premium over the Title Company's
standard 3.1 zoning endorsement fee for such affirmative coverage or, if the
Title Company does require such additional premium, Seller agrees in writing to
pay such additional premium, then neither such matter nor the use, occupation or
possible adverse possession of said strip of land by the owner or occupants of
such residential parcel shall be a material title or survey matter for purposes
of this Agreement.

 

(b) Purchaser may, within five (5) days after learning of same, or the Closing
Date, whichever occurs first, notify Seller in writing of any objections to any
title exceptions added to the Title Commitment (which do not relate to or arise
out of actions by the Purchaser) after the Title Review Date (such being
referred to as “Gap Objections”). With respect to any Gap Objections, Seller
shall have the same option to cure or agree to cure such objections as set forth
in Section 3.3(a) and Purchaser shall have the same option to accept title
subject to such matters or, for any material defect reasonably objected to by
Purchaser, to terminate this Agreement as set forth in Section 3.3(a), above.

6

 

 

 

3.4        Tenant Estoppels. Within two (2) business days of the Effective Date,
Seller shall request from Tenant a tenant estoppel certificate with respect to
the RR Leases in the form of Exhibit D. Seller shall exercise commercially
reasonable efforts (which, for the avoidance of doubt, shall not include
litigation, lease termination or the payment of any money to Tenant) to obtain
and deliver to Purchaser a tenant estoppel certificate executed by Tenant in the
form of Exhibit D attached hereto containing only immaterial exceptions,
qualifications or modifications. For purposes of the foregoing, an exception,
qualification or modification shall be deemed to be “immaterial” if (such
exception, qualification or modification does not (A) dispute the enforceability
of the Lease in question, (B) disclose a material monetary or substantial
non-monetary default under the Lease or (C) assert a term or condition not
contained in the copy of the Lease made available to Purchase or otherwise
disclosed to Purchaser, which term or condition materially adversely affects the
economic provisions of the Lease. If such an estoppel certificate from Tenant is
not delivered to Purchaser at least five (5) days prior to the Closing Date,
Purchaser may, as its sole and exclusive right and remedy, terminate this
Agreement by delivering to Seller written notice of such termination prior to
the Closing Date. In the event of such termination, the Earnest Money (without
deduction of the Termination Amount) shall be returned to Purchaser and neither
party shall have any further obligations to the other party, except for the
Termination Surviving Obligations. Within two (2) business days of the Effective
Date, Seller shall request an estoppel letter from each of the two rooftop cell
tenants in the form of Exhibit L attached hereto, provided that the delivery of
such estoppels to Purchaser shall not be a condition to Purchaser's obligations
hereunder and the failure of any such tenant to execute or deliver such an
estoppel letter shall not permit Purchaser to terminate this Agreement.

 

SECTION 4 CLOSING

 

4.1        Time and Place. the Closing shall be held through the mail by
delivery of the closing documents to the Escrow Agent on or prior to the Closing
Date, or such other place or manner as the parties hereto may mutually agree.
The parties agree to complete all arrangements for Closing prior to the Closing
Date so that all requirements for Closing, with the exception of the delivery of
the Purchase Price, are in place by the end of the day prior to the Closing Date
and only the funding need be completed on the Closing Date.

 

4.2        Deliveries. At Closing Seller and Purchaser shall execute and deliver
the following items:

 

(a)          Seller shall execute and deliver to Purchaser the following:

 

(i)the Henry Street Quitclaim Deed;

 

(ii)a deed to the Real Property in the form of Exhibit E attached hereto,
conveying to Purchaser all of Seller’s right, title and interest in and to the
Real Property (the "Deed");

 

(iii)a bill of sale in the form of Exhibit F attached hereto, conveying to
Purchaser all of Seller’s right, title and interest in and to the Personal
Property;

 

7

 

  

(iv)a non-foreign transferor certification pursuant to Section 1445 of the
Internal Revenue Code;

 

(v)a vendor's certificate in form acceptable to the Title Company to permit the
Title Company to delete the 'standard' exceptions (other than standard
exceptions requiring a current ALTA survey to delete) from the owner's policy of
title insurance to be issued to Purchaser; and

 

(vi)evidence of Seller’s authority to consummate the transactions described
herein, as required by the Title Company to issue the owner's policy of title
insurance to Purchaser.

 

(b)          Purchaser shall pay or deliver to Seller:

 

(i)the balance of the Purchase Price, by wire transfer, as provided in
subsection 2.2(b) hereof;

 

(ii)evidence of Purchaser’s authority to consummate the transactions described
herein, as required by the Title Company to issue the owner's policy of title
insurance to Purchaser.

 

(c)          Seller and Purchaser shall jointly execute and deliver the
following:

 

(i)an assignment and assumption of leases in the form of Exhibit G attached
hereto, whereby Seller assigns to Purchaser and Purchaser assumes all of
Seller’s rights, title, interests, duties, obligations and liabilities under the
Leases;

 

(ii)an assignment and assumption of permits and warranties in the form of
Exhibit H attached hereto, whereby Seller assigns to Purchaser and Purchaser
assumes all of Seller’s assignable rights, title, interests, duties, obligations
and liabilities under and with respect to the Permits and the Warranties;

 

(iii)a closing statement describing all prorations and other applicable credits;

 

(iv)Indiana Disclosure of Sales Information forms required to be filed with the
Henry Street Quitclaim Deed and the Deed;

 

(v)notice to each of the tenants of the Property in the form of Exhibit I
attached hereto;

 

(vi)a partial assignment and assumption of that certain Parking Agreement, dated
March 1, 2011, by and among the City of Indianapolis Department Metropolitan
Development ("DMD"), Seller and Rolls-Royce Corporation (the "Parking
Agreement"), containing an acknowledgement of Purchaser's obligations under the
RR Sublease and the continuing rights of DMD under the

 

8

 

Parking Agreement in the form of Exhibit J attached hereto (the "Partial
Assignment of Parking Agreement");

 

(vii)a partial assignment and assumption of that certain Agreement, dated
October 18, 2000, by and between Seller and the Consolidated City of
Indianapolis, Marion County, Indiana, Department of Capital Asset Management, as
amended by that certain First Amendment to Agreement, dated October 25, 2001
(the "City Maintenance Agreement"), in the form of Exhibit K attached hereto
(the "Partial Assignment of City Maintenance Agreement");

 

(viii)a real estate tax agreement in the form of Exhibit N attached hereto (the
"Real Estate Tax Agreement").

 

4.3        Closing Instructions to Escrow Company. The Closing shall be
facilitated through an escrow established with the Escrow Company, using closing
escrow instructions consistent with this Agreement. Notwithstanding the use of
an escrow, the Closing shall be completed (with the escrow closed out) on the
Closing Date, including the concurrent delivery of all required documents and
the Purchase Price.

 

4.4        Transfer of Capital Repair Fund. At Closing, Seller shall wire to an
account of Purchaser the Capital Repair Fund (as defined in the RR Sublease) in
the amount of $885,000, less any amounts withdrawn therefrom in accordance with
the terms of the RR Sublease between the Effective Date and the Closing Date.
Seller shall provide reasonably detailed accounting of any amounts withdrawn
from the Capital Repair Fund to the extent that the amount of such wire is less
than $885,000.

 

SECTION 5 PRORATIONS

 

5.1        Real Estate Taxes and Assessments. Real estate taxes and special
assessments shall not be prorated. Purchaser shall not receive any credit for
such taxes or assessments and shall be responsible (to the extent not paid by
the tenants under the Leases) for all such taxes and assessments due and payable
after the Closing Date. The provisions of this Section 5.1 shall survive the
Closing.

 

5.2        Rent. All rent and other amounts paid by the tenants under the Leases
(collectively, "Rent"), for the month of Closing shall be prorated as of the
Closing Date based on the respective number of days of ownership of Seller and
Purchaser for such month (with Purchaser being deemed the owner on the Closing
Date); provided, however, that (i) neither Purchaser nor Seller shall receive
credit at Closing for any Rent that is past due (the "Past Due Rent"), and (ii)
Seller shall be entitled to all Basic Rent payable under the RR Sublease for
periods prior to July 1, 2013 and shall receive a credit at Closing in the
amount of any such Basic Rent that is not yet due and payable. Following the
Closing, if Purchaser or Seller receives any payment from any tenant for which
Past Due Rent is outstanding, such payment shall be distributed in the following
order of priority unless otherwise specifically designated by the tenant paying
such Past Due Rent: (a) for the rooftop cell tenants: first, on a prorated basis
to Purchaser and Seller for Rent due and payable by such tenant under its Lease
accruing in the month in which the Closing Date occurs; next, to Purchaser for
Rent due and payable by such tenant under its Lease accruing after the month in
which the Closing

 

9

 

 

Date occurs; and then, after payment in full of all such amounts then due and
payable to Purchaser from such tenant, to Seller to the extent of all Past Due
Rent owed by such tenant, together with interest and late charges, if
applicable; and (b) for Tenant: first, to Seller to the extent of all Past Due
Rent owed by Tenant (together with interest and late charges, if applicable)
attributable to the period prior to July 1, 2013 for which Seller did not
receive a credit at Closing; and then, to Purchaser. If any Past Due Rent is not
paid to Seller within (60) days after Closing, Seller shall have the right to
attempt to effect collection by litigation or otherwise so long as Seller does
not take any action to terminate the tenant's lease or right to possession and
so long as such Past Due Rent collected by Seller is distributed in accordance
with this Section 5.2. Purchaser shall cooperate with Seller in its efforts to
collect Past Due Rent but shall not be required to take any action against any
tenant to terminate the tenant's lease or right to possession. The provisions of
this Section 5.2 shall survive the Closing.

 

5.3        Insurance. Seller will maintain, up to the Closing Date, the
insurance Seller is required to maintain pursuant to the RR Sublease. Seller
shall cancel all of its insurance policies with respect to the Property as of
the Closing Date and shall be responsible for the payment of any premiums and
receive any refunds in connection therewith, provided that any refunds of
premiums that Tenant has paid shall be promptly paid to Tenant upon Seller's
receipt. Purchaser shall obtain its own insurance policies effective as of the
Closing Date. The provisions of this Section 5.3 shall survive the Closing.

 

5.4        Expenses. Except as otherwise expressly provided in this Section 5
(concerning real estate taxes, special assessments, insurance and Rent),
operating expenses of the Property that are not passed through to tenants, if
any, shall be payable by Seller and Purchaser on an accrual basis in accordance
with the parties' respective periods of ownership so that Seller pays all
expenses accruing prior to the Closing Date and Purchaser pays all expenses
accruing on or after the Closing Date. In the event either party receives a bill
for expenses for which the other party is obligated, such other party shall pay
such bill promptly after receipt thereof and this obligation shall survive the
Closing. In the event of any prepaid expenses as of the Closing Date, Purchaser
shall reimburse Seller at Closing for the portion thereof attributable to the
period on and after the Closing Date. The provisions of this Section 5.4 shall
survive the Closing.

 

SECTION 6 SELLER'S REPRESENTATIONS AND WARRANTIES

 

6.1        List of Representations and Warranties. Seller hereby represents and
warrants to Purchaser the following matters:

 

(a)          Authority. Seller has the legal power, right and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. All
required corporate action has been taken to approve the transactions
contemplated by this Agreement and this Agreement is the valid and binding
obligation of Seller.

 

(b)          Conflicts. Neither the execution and delivery of this Agreement nor
the consummation of the transactions herein contemplated conflict with or result
in the material breach of any terms, conditions or provisions of or constitute a
default under, any bond, note, or other evidence of indebtedness or any
agreement to which Seller is a party.

 

10

 

 

 

(c)          Leases. Attached hereto as Exhibit B is a complete and accurate
list of the leases and other occupancy agreements demising any portion of the
space in the Real Property other than any subleases or occupancy agreements that
may have been entered into by a tenant. With respect to the Leases other than
the RR Leases, to Seller's knowledge, the copies thereof delivered or made
available to Purchaser or its counsel are true, correct and complete copies
thereof and such Leases have not been amended except as disclosed in any
Diligence Information. Except as disclosed in any Diligence Information
delivered or made available to Purchaser or its counsel prior to the Effective
Date: (i) to Seller’s knowledge, the Leases are in full force and effect, there
are no outstanding defaults thereunder by any tenant under the Leases, and no
event has occurred which, with the giving of notice and the expiration of any
applicable cure period, would constitute a default by any tenant under the
Leases; and (ii) Seller has not received any notice of a default under the
Leases that has not been cured. All lease commissions with respect to the RR
Leases have been paid in full, other than future contingent commissions not yet
due and payable and expressly set forth in the RR Leases. To Seller's knowledge,
all lease commissions with respect to the Leases other than the RR Leases have
been paid in full, other than future contingent commissions not yet due and
payable and expressly set forth in such Leases. The balance of the Capital
Repair Fund (as defined in the RR Sublease) is $885,000 as of the Effective
Date, and Tenant has not requested any disbursements from the Capital Repair
Fund.

 

(d)          Violations of Laws. Seller has not received any written notice that
the Property is currently in violation of any applicable building, fire or other
safety laws or regulations.

 

(e)          Litigation. No litigation, including condemnation, eminent domain,
or similar proceedings, has been served upon Seller, or threatened in writing,
with respect to the Property that remains outstanding.

 

(f)           Bankruptcy. Seller is not the subject of any pending proceeding
under any federal or state bankruptcy or insolvency laws or laws for the
appointment of a receiver or for the reorganization of debtors.

 

(g)          Claims. There are no pending claims made by Seller against
contractors who constructed or performed repairs to the Improvements, there are
no pending claims made against Seller by contractors who constructed or
performed repairs to the Improvements, and there are no pending claims made by
Seller against any insurers for any damage to the Improvements or the Personal
Property.

 

(h)          Environmental Laws. Seller has not received any written notice that
the Property is currently in violation of any applicable environmental laws or
regulations relating to Hazardous Materials (as defined in Section 7.3).

 

(i)            Service Contracts. Except for matters disclosed by this
Agreement, Diligence Information delivered or made available to Purchaser or its
counsel on or before the Effective Date or matters of record, Seller has not
entered into any service contracts that will survive Closing.

 

6.2        Modifications to Representations and Warranties. The representations
and warranties of Seller set forth in this Agreement shall be deemed remade as
of Closing, provided that Seller may give Purchaser on or before the Closing
Date one or more notices of any modifications (each a "Statement of
Modifications") to such representations and warranties which arise after the
Effective Date. Further, all

 

11

 

representations and warranties are deemed updated by virtue of the contents and
disclosures set forth in any tenant estoppel certificate delivered to Purchaser
in connection with this Agreement. The representations and warranties set forth
in Sections 6.1(a) and 6.1(b), as remade as of Closing, shall survive the
Closing without limitation on duration.

 

6.3        Definition of Knowledge. As used in this Section 6 or other
provisions of this Agreement, the term “to Seller's knowledge” or any other
reference to the knowledge of Seller (a) shall mean and apply to the actual
knowledge of Stephen L. Van Soelen, Director Strategic Real Estate and
Facilities Planning of Seller (the "Seller Knowledge Individual") and not to any
other persons or entities, (b) shall mean the actual (and not implied or
constructive) knowledge of such individual, without any duty on such individual
to conduct any investigation or inquiry of any kind, and (c) shall not apply to
or be construed to apply to information or material which may be in the
possession of Seller generally or incidentally, but which is not actually known
to the Seller Knowledge Individual. Similarly, any reference to any written
notice, claim, litigation, filing or other correspondence or transmittal to
Seller set forth herein (including Sections 6.1(c), 6.1(d), 6.1(e), 6.1(g) and
6.1(h)) shall be limited to refer to only those actually received by or known to
the Seller Knowledge Individual in the limited manner provided in clauses (a) -
(c) above. Seller represents that the Seller Knowledge Individual is the
employee of Seller who is primarily responsible for transactions involving the
Property and an appropriate employee of Seller to be the Seller Knowledge
Individual. Under no circumstances shall the Seller Knowledge Individual have
any personal obligations or liabilities under this Agreement or otherwise. This
Section 6.3 shall survive the Closing.

 

6.4        Limitations Concerning Purchaser’s Knowledge and Third Party
Protection. Notwithstanding anything to the contrary contained in this Agreement
or in any of the documents or instruments delivered or required to be delivered
by Seller hereunder, all of the representations, warranties and certifications
(collectively, the "Representations") which are made by Seller and set forth
herein or in any of the documents or instruments delivered or required to be
delivered by Seller hereunder, shall be subject to the following conditions and
limitations: (a) after the Closing, there shall be no liability on the part of
Seller for any breach of a Representation arising from (i) any matter or
circumstance of which Purchaser had knowledge at Closing, (ii) any matter or
circumstance described in any Statement of Modifications, (iii) any matter or
circumstance that is disclosed in any of the Diligence Information, or (iv) any
matter or circumstance that is disclosed in any Inspection reports obtained by
Purchaser; (b) in the event that prior to the time of Closing, during the course
of Purchaser's inspections, studies, tests and investigations conducted pursuant
to Section 3.2 hereof, or through other sources (including any Statement of
Modifications or tenant estoppel certificate), Purchaser gains knowledge of a
fact or circumstance which, by its nature, indicates that a Representation was
or has become untrue or inaccurate, and such fact or circumstance was not
intentionally withheld from Purchaser by Seller with the intent to defraud
Purchaser, then Purchaser shall not have the right to bring any lawsuit or other
legal action against Seller, nor pursue any other remedies against Seller, as a
result of the breach of the Representation caused thereby, but Purchaser's sole
and exclusive right and remedy shall be to terminate this Agreement, in which
event the Earnest Money (including the Termination Amount) shall be returned to
Purchaser and neither party shall have any further obligations to the other
party hereunder, except for the Termination Surviving Obligations; provided,
however, that such right of termination

 

12

 

shall not be available for breaches of Representations that have no material
impact on the value of the Property, where ‘material impact’ shall mean that the
value of any such breach (individually or in the aggregate) would cause the Cap
Rate to be reduced by one one-hundredth of a percent (.01%); and (c) to the
extent that Purchaser receives or obtains estoppel certificates, insurance
policies, guarantees, warranties or other items from third parties
(collectively, “Third-Party Protections”) which provide a claim, cause of
action, defense or other protection for Purchaser with respect to liability for
which Purchaser may have a right of recourse against Seller hereunder, Purchaser
agrees to pursue its rights with respect to such Third-Party Protections prior
to pursuing any rights against Seller hereunder, and to pursue its rights
against Seller only to the extent that such Third-Party Protections do not
protect Purchaser against such liability. Without limiting Section 16.6 or any
other provision hereof, the parties hereto expressly acknowledge and agree that
none of Seller's representations, warranties or covenants herein may be relied
on by the Title Company or Escrow Company, whether by subrogation or otherwise.
This Section 6.4 shall survive the Closing.

 

6.5        Other Limitations. Notwithstanding anything to the contrary contained
in this Agreement or in any of the documents or instruments delivered or
required to be delivered by Seller hereunder: (a) Seller shall have no liability
whatsoever to Purchaser for a breach of any representation, warranty, covenant,
agreement or other requirement or provision hereof or thereof, unless the valid
claims for all such breaches against Seller collectively aggregate more than the
Liability Floor, in which event the full amount of such valid claims shall be
actionable up to, but not in excess of, the Liability Cap in the aggregate for
all liability; (b) Seller shall not have any liability whatsoever to Purchaser
for a breach of any representation, warranty, covenant agreement or other
requirement or provision hereof or of any other agreement or document delivered
in connection herewith, unless written notice containing a description of the
specific nature of such breach shall have been given by Purchaser to Seller
prior to the date that is six (6) months after the Closing Date and an action
shall have been commenced by Purchaser against Seller within eight (8) months
after the Closing Date; and (c) in no event shall Seller be liable for any
incidental, consequential or punitive damages or for any damages in excess of
the Liability Cap. For purposes of the foregoing: (A) “Liability Floor” shall
mean Fifty Thousand Dollars ($50,000), and (B) “Liability Cap” shall mean Four
Million Dollars ($4,000,000). This Section 6.5 shall survive the Closing.

 

SECTION 7 PURCHASE AS-IS

 

7.1 AS IS. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET
FORTH IN THIS AGREEMENT OR EXPRESSLY SET FORTH IN ANY DOCUMENTS DELIVERED BY
SELLER TO PURCHASER AT CLOSING, PURCHASER WARRANTS AND ACKNOWLEDGES TO AND
AGREES WITH SELLER THAT PURCHASER IS PURCHASING THE PROPERTY IN ITS "AS-IS,
WHERE IS" CONDITION "WITH ALL FAULTS" AS OF THE CLOSING DATE AND SPECIFICALLY
AND EXPRESSLY WITHOUT ANY WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER
EXPRESS OR IMPLIED, AS TO ITS CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY, OR ANY OTHER WARRANTY OF ANY KIND, NATURE, OR TYPE WHATSOEVER
FROM OR ON BEHALF OF SELLER. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT OR EXPRESSLY SET FORTH IN ANY
DOCUMENTS DELIVERED BY SELLER TO PURCHASER AT CLOSING, SELLER SPECIFICALLY
DISCLAIMS ANY WARRANTY,

 

13

 

GUARANTY OR REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESS OR
IMPLIED, CONCERNING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE PROPERTY,
INCLUDING THE WATER, SOIL AND GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE
PROPERTY, (C) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND
USES WHICH PURCHASER MAY CONDUCT THEREON, INCLUDING THE POSSIBILITIES FOR FUTURE
DEVELOPMENT OF THE PROPERTY, (D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS
OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR BODY, (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY, (F) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY,
INCORPORATED INTO THE PROPERTY, (G) THE MANNER, QUALITY, STATE OF REPAIR OR LACK
OF REPAIR OF THE PROPERTY, (H) THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS
AT, ON, UNDER, OR ADJACENT TO THE PROPERTY OR ANY OTHER ENVIRONMENTAL MATTER OR
CONDITION OF THE PROPERTY, (I) ANY LEASES, SERVICE CONTRACTS OR OTHER AGREEMENTS
OR WARRANTIES AFFECTING THE PROPERTY, OR (J) ANY OTHER MATTER WITH RESPECT TO
THE PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT,
ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER WITH RESPECT TO THE PROPERTY
WAS OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY
INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO
REPRESENTATIONS OR WARRANTIES AS TO THE ACCURACY OR COMPLETENESS OF SUCH
INFORMATION. SELLER SHALL NOT BE LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR
WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY,
OR THE OPERATION THEREOF, FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE,
SERVANT OR OTHER PERSON EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES
SET FORTH IN THIS AGREEMENT OR IN THE DOCUMENTS DELIVERED BY SELLER TO PURCHASER
AT CLOSING. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT PURCHASER IS A
SOPHISTICATED AND EXPERIENCED PURCHASER OF PROPERTIES SUCH AS THE PROPERTY AND
HAS BEEN DULY REPRESENTED BY COUNSEL IN CONNECTION WITH THE NEGOTIATION OF THIS
AGREEMENT. SELLER HAS MADE NO AGREEMENT TO ALTER, REPAIR OR IMPROVE ANY OF THE
PROPERTY.

 

7.2 Release of Seller. Purchaser acknowledges that it will have the opportunity
to inspect the Property during the Due Diligence Period, and during such period,
observe its physical characteristics and existing conditions and the opportunity
to conduct such investigation and study on and of the Property and adjacent
areas as Purchaser deems necessary, and by closing the transactions contemplated
by this Agreement at Closing, Purchaser will be deemed to FOREVER RELEASE AND
DISCHARGE Seller from all duties, obligations, responsibility and liability
pertaining to the Property in any way, including its condition, valuation,
salability, financeability or utility of the Property, or its suitability for
any purpose whatsoever (including with respect to the presence in the soil, air,
structures and surface and subsurface waters, of Hazardous Materials or other
materials or substances that have been or may in the future be determined to be
toxic, hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Property under current or
future federal, state and local laws, regulations or guidelines, and any
structural and geologic conditions, subsurface soil and water conditions and
solid and hazardous waste and Hazardous Materials on, under, adjacent to or
otherwise affecting the Property), including:

 

14

 

(a) liabilities and responsibilities for the lessor’s obligations under the
Leases relating to the physical, environmental or legal compliance status of the
Property, whether arising before or after the date of this Agreement; and (b)
liabilities under CERCLA; EXCEPT this Section 7.2 shall not be construed to
release, discharge or waive any claims against Seller for the breach of any
representation or warranty of Seller expressly set forth in this Agreement or
expressly set forth in any documents delivered by Seller to Purchaser at Closing
(collectively, the "Excluded Claims"). Purchaser, by closing the transactions
contemplated by this Agreement, will be deemed to have WAIVED any and all
objections and complaints (including federal, state and local statutory and
common law based actions, and any private right of action under any federal,
state or local laws, regulations or guidelines to which the Property is or may
be subject, including CERCLA) concerning the physical characteristics and any
existing conditions of the Property, including the lessor’s obligations under
the Leases relating to the physical, environmental or legal compliance status of
the Property, whether arising before or after the date of this Agreement, with
the exception of the Excluded Claims. Purchaser further hereby assumes the risk
of changes in applicable laws and regulations relating to past, present and
future environmental conditions on the Property and the risk that adverse
physical characteristics and conditions, including the presence of Hazardous
Materials or other contaminants, may not have been revealed by its
investigation.

 

7.3 Certain Definitions. For purposes hereof, (a) the term "CERCLA " means the
Comprehensive Environmental Response Compensation and Liability Act and other
federal laws governing Hazardous Materials as in effect on the date of this
Agreement, together with its implementing regulations and guidelines as of the
date of this Agreement; and (b) the term "Hazardous Materials" means any
substance which is (i) designated, defined, classified or regulated as a
hazardous substance, hazardous material, hazardous waste, pollutant or
contaminant under any applicable law, as currently in effect as of the date of
this Agreement (ii) petroleum hydrocarbon, including crude oil or any fraction
thereof and all petroleum products, (iii) PCBs, (iv) lead, (v) friable asbestos,
(vi) flammable explosives, (vii) infectious materials or (viii) radioactive
materials.

 

7.4 Survival. The terms and conditions of this Article 7 shall expressly survive
the Closing, not merge with the provisions of any closing documents and shall be
deemed incorporated into the Deed. Purchaser acknowledges and agrees that the
releases, waivers and disclaimers and other agreements set forth herein are an
integral part of this Agreement and that Seller would not have agreed to sell
the Property to Purchaser for the Purchase Price without the releases, waivers
and disclaimers and other agreements set forth above.

 

SECTION 8 PURCHASER'S REPRESENTATIONS AND WARRANTIES

 

Purchaser hereby represents and warrants to Seller as follows:

 

8.1        Authority. Purchaser has the legal power, right and authority to
enter into this Agreement and, at Closing, will have the legal power, right and
authority to consummate the transactions contemplated hereby. All required
corporate action has been taken to approve the transactions contemplated by this
Agreement and this Agreement is the valid and binding obligation of Purchaser.

 

8.2        Conflicts. Neither the execution and delivery of this Agreement nor
the consummation of the transactions herein contemplated conflict with or result
in the material breach of any terms, conditions or provisions of or constitute a
default under,

 

15

 

any bond, note, or other evidence of indebtedness or any agreement to which
Purchaser is a party.

 

8.3        Patriot Act. Purchaser represents, warrants and covenants that
neither Purchaser, nor ARC RRINSIN001, LLC, a Delaware limited liability company
("Approved Assignee") nor any of their respective partners, officers, directors
or members (i) is listed on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, Department of
the Treasury ("OFAC") pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(Sept. 25, 2001) (the “Order”) and all applicable provisions of Title III of the
USA Patriot Act (Public Law No. 107-56 (October 26, 2001)); (ii) is listed on
the Denied Persons List and Entity List maintained by the United States
Department of Commerce; (iii) is listed on the List of Terrorists and List of
Disbarred Parties maintained by the United States Department of State, (iv) is
listed on any list or qualification of “Designated Nationals” as defined in the
Cuban Assets Control Regulations 31 C.F.R. Part 515; (v) is listed on any other
publicly available list of terrorists, terrorist organizations or narcotics
traffickers maintained by the United States Department of State, the United
States Department of Commerce or any other governmental authority or pursuant to
the Order, the rules and regulations of OFAC (including without limitation the
Trading with the Enemy Act, 50 U.S.C. App. 1-44; the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06; the unrepealed provision of the Iraq
Sanctions Act, Publ.L. No. 101-513; the United Nations Participation Act, 22
U.S.C. § 2349 aa-9; The Cuban Democracy Act, 22 U.S.C. §§ 60-01-10; The Cuban
Liberty and Democratic Solidarity Act, 18.U.S.C. §§ 2332d and 233; and The
Foreign Narcotic Kingpin Designation Act, Publ. L. No. 106-120 and 107-108, all
as may be amended from time to time); or any other applicable requirements
contained in any enabling legislation or other Executive Orders in respect of
the Order (the Order and such other rules, regulations, legislation or orders
are collectively called the “Orders”); (vi) is engaged in activities prohibited
in the Orders; or (vii) has been convicted, pleaded nolo contendere, indicted,
arraigned or custodially detained on charges involving money laundering or
predicate crimes to money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes or in connection with the
Bank Secrecy Act (31 U.S.C. §§ 5311 et. seq.).

 

8.4        Restricted Entities. Neither Purchaser, Approved Assignee nor any of
their respective partners, officers, directors or members is a restricted entity
listed on Exhibit M attached hereto (a "Restricted Entity").

 

8.5        Bankruptcy. Purchaser is not the subject of any pending proceeding
under any federal or state bankruptcy or insolvency laws or laws for the
appointment of a receiver or for the reorganization of debtors.

 

The representations and warranties of Purchaser set forth in this Agreement
shall be deemed remade as of Closing, and said representations and warranties as
so remade shall survive the Closing without limitation on duration.

 

SECTION 9 CLOSING COSTS

 

Seller shall pay the following expenses incurred in connection with the
transactions described herein: (i) costs to obtain the Title Commitment and a
standard ALTA owner's title policy in the amount of the Purchase Price, (ii) the
costs of any endorsements to Purchaser's

 

16

 

title insurance policy required to cure any objections to the Title Commitment
or the Survey that Seller is required or has agreed to cure pursuant to Section
3.3, (iii) the cost to obtain the Survey, (iv) one-half the escrow fee charged
by the Escrow Company, (v) Seller's legal fees and expenses, and (vi) unless
otherwise provided herein, all other closing costs customarily paid for by
sellers of commercial real property in Indiana. Purchaser shall pay the
following expenses incurred in connection with the transactions described
herein: (a) the costs for any title endorsements (provided that the issuance of
any of same will not be a condition to Closing in any respect) other than
endorsements required to cure any objections to the Title Commitment or the
Survey that Seller is required or has agreed to cure pursuant to Section 3.3,
(b) the costs to obtain a lender's policy of title insurance, if any, and all
endorsements thereto, (c) the costs of any update or revisions to the Survey
required by Purchaser, (d) one-half of the escrow fee charged by the Escrow
Company, (e) any and all costs and expenses of consultants, engineers and other
professionals engaged by Purchaser in connection with its due diligence, (f)
Purchaser's legal fees and expenses, and (g) unless otherwise provided herein,
all other closing costs customarily paid for by purchasers of commercial real
property in Indiana.

 

SECTION 10 BROKERAGE COMMISSIONS

 

Seller shall pay all commissions brokerage fees due to CB Richard Ellis, Inc.
("Broker") pursuant to a separate agreement between Seller and Broker. Seller
and Purchaser each warrant and represent to the other that, except for Broker,
neither has had any dealings with any broker, agent or finder relating to the
sale of the Property or the other transactions contemplated hereby, and each
agrees to indemnify, defend and hold the other harmless from and against any
claim for brokerage commissions, compensation or fees by any broker, agent or
finder in connection with the sale of the Property or the other transactions
contemplated hereby resulting from the acts of the indemnifying party. The
provisions of this Section 10 shall survive the Closing.

 

SECTION 11 NOTICE

 

All notices, demands and communications (a "Notice") under this Agreement shall
be delivered or sent by: (a) hand delivery, (b) certified mail, postage prepaid,
return receipt requested, (c) facsimile with confirmation of successful
tranmission generated by the sender's machine, or (d) nationally recognized
overnight carrier, to the applicable address/fax number of the intended
recipient set forth below or to such other address/fax number as either party
may designate by notice pursuant to this Article.

 

Notices to Seller:

 

Eli Lilly and Company

Lilly Corporate Center

Drop Code 2046

Indianapolis, IN 46285

Attn: Stephen L. Van Soelen

Fax: 317-276-9662

 

With a copy to:

 

ICE MILLER LLP

One American Square

Suite 2900

Indianapolis, IN 46282-0001

Attn: Zeff Weiss

Fax: 317-592-4788

 

17

 

 

Notices to Purchaser:

AR Capital, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Attn: Edward M. Weil, Jr.

Fax: 212-421-5799

 

With a copy to:

AR Capital, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Attn: Jesse C. Galloway

Fax: 212-421-5799

    And copy to:

James A. (Jim) Mezzanotte

AR Capital, LLC

7621 Little Avenue, Suite 200

Charlotte, NC 28226

Fax: 212-415-6507

 

Notices shall be deemed given: (i) on the date delivered, if sent by hand
delivery or delivered by facsimile transmission or by electronic mail (e.g.
email); (ii) one business day after deposit with an overnight carrier, if sent
by nationally recognized overnight carrier; (iii) three business days after
being mailed, if sent by certified mail, postage prepaid, return receipt
requested; or (iv) on the date transmitted if confirmation of successful
transmission is generated by the sender’s machine by 5:00pm Eastern Time on a
business day, if sent by facsimile (and if confirmation of successful
transmission is generated by the sender's machine on a non-business day or after
5:00pm Eastern Time on a business day, such Notice shall be deemed given on the
following business day. Notices may be sent by counsel for a party and such
shall be deemed notice by the party so represented. Notices shall be deemed
served as set forth above, even if such notices are rejected or delivery refused
by the intended recipient.

 

SECTION 12 CASUALTY AND CONDEMNATION

 

12.1     If an Office Building (as defined in the RR Sublease) is "substantially
destroyed" (as defined in Section 12.2.1 of the RR Sublease) such that Tenant
would have a right to terminate the RR Sublease (i.e. within thirty (30) days of
such event, Seller does not deliver to Tenant, with a copy to Purchaser, a
written opinion of a qualified contractor that restoration of the Office
Building can be completed within fourteen (14) months of the date of the
casualty), then Purchaser may, as its sole and exclusive right and remedy,
terminate this Agreement by written notice to Seller given on or before ten (10)
days after Seller gives notice to Purchaser that the restoration will take more
than fourteen (14) months or otherwise fails to deliver such written opinion
within the thirty (30) day time period set forth above. In the event of a
termination pursuant to this Section 12.1, the Earnest Money (including the
Termination Amount) shall be returned to Purchaser and neither party shall have
any further obligation under this Agreement, except for the Termination
Surviving Obligations. If Purchaser is not entitled to or does not elect to so
terminate this Agreement, then the Closing shall take place as herein provided
(with the Closing Date being extended as necessary to account for the time
periods described above) without abatement of the Purchase Price, and Seller
shall assign and transfer to Purchaser on the Closing Date, without warranty or
recourse, all of Seller's right, title and interest in and to all insurance
proceeds paid or payable to Seller on account of such fire or casualty (less
Seller’s reasonable costs of

 

18

 

collection thereof and amounts used for reasonable repairs), and Seller shall
pay to Purchaser at Closing an amount equal to (i) the insurance deductibles
applicable to such casualty (less any portion thereof Tenant is responsible for
under the RR Sublease), and (ii) any amount collected by Seller from Tenant
under Section 12.4 of the RR Sublease in connection with such casualty.

 

12.2     If (a) all or any part of the Improvements is taken by eminent domain
or if a legal proceeding seeking such taking by eminent domain is filed prior to
the Closing Date, and (b) the taking will result in a termination of the RR
Sublease pursuant to Section 13.1 thereof, then Purchaser may, as its sole and
exclusive right and remedy, terminate this Agreement by notice to Seller given
on or before ten (10) days after notice of such taking (and the Closing Date
shall be extended as necessary to account for such ten (10) day period), and, in
the event of such termination, the Earnest Money shall be returned to Purchaser
and neither party shall have any further obligation under this Agreement, except
for the Termination Surviving Obligations. If Purchaser is not entitled to or
does not elect to so terminate, the Closing shall take place as herein provided
without abatement of the Purchase Price, and Seller shall assign and transfer to
Purchaser on the Closing Date, without warranty or recourse, all of Seller's
right, title and interest in and to all condemnation awards attributable to the
Real Property paid or payable to Seller on account of such eminent domain
proceedings (less Seller’s reasonable costs incurred in connection with such
proceedings and less amounts used for reasonable repairs).

 

SECTION 13 OPERATIONS PRIOR TO CLOSING OR TERMINATION

 

13.1 Seller's Covenants. Seller covenants and agrees with Purchaser that after
the Effective Date until the Closing or termination of this Agreement, Seller
shall conduct its business involving the Property as follows:

 

(a)          Seller shall not transfer title to any of the Property (other than
use of regular business inventory or the transfer of Personal Property no longer
used in the operation of the Real Property which has been replaced with similar
property, all in the ordinary course of business) or create on the Property any
easements, restrictions, covenants, mortgages or other encumbrances which will
survive Closing.

 

(b)          Seller shall not enter into or amend any contracts or other
agreements pertaining to the Property that will survive Closing, other than (i)
leases (which are specifically addressed in Section 14.1), (ii) contracts or
other agreements reasonably entered into in response to an emergency situation
caused by a casualty, and (iii) contracts or other agreements that are entered
into to fulfill an obligation of Seller under the Leases and have been approved
in writing by Purchaser (such approval not to be unreasonably withheld,
conditioned or delayed and will be deemed given if Purchaser fails to respond to
a written request for approval within ten (10) business days with a notice
setting forth in reasonable detail the reasons for disapproval). At Closing,
Purchaser shall assume any contracts and agreements entered into by Seller
pursuant to clause (ii) of this Section 13.1(b), provided that Purchaser shall
receive a credit against the Purchase Price to the extent amounts outstanding
under such contracts or agreements as of the Closing Date are not anticipated to
be covered by insurance proceeds assigned to Purchaser or insurance deductibles
paid to Purchaser at Closing pursuant to Section 12.2. At Closing, Purchaser
shall assume any contracts and agreements entered into by Seller pursuant to
clause (iii) of this Section 13.1(b), provided that Purchaser shall receive a
credit against the Purchase Price for any amounts outstanding under such
contracts or agreements as of the

 

19

 

Closing Date that are not operating expenses (any such amounts that are
operating expenses shall be prorated pursuant to Section 5.4).

 

(c)          Seller shall not collect rent more than one month in advance other
than as expressly provided in or contemplated by the terms and conditions of the
Leases.

 

SECTION 14 LEASING

 

14.1     Approval/Execution of Leases. From and after the Effective Date until
the Closing or termination of this Agreement, Seller shall not execute any new
leases (or amendments or terminations to existing leases) without the prior
written consent of Purchaser (such consent not to be unreasonably withheld,
conditioned or delayed).

 

SECTION 15 DEFAULTS AND REMEDIES

 

15.1     Seller Defaults. In the event that Seller, on or prior to the Closing
Date, shall default in the performance of its obligations hereunder, Purchaser,
as its sole and exclusive remedy, may either (a) seek specific performance of
Seller’s obligations hereunder, provided that any suit for specific performance
must be brought within sixty (60) days after Seller’s default, failing which,
Purchaser shall be deemed to have waived its right to specific performance to
the maximum extent permitted by law, or (b) terminate this Agreement, in which
case (i) Purchaser shall receive a refund of the Earnest Money (including the
Termination Amount), (ii) Seller shall reimburse Purchaser for Purchaser's
reasonable and actual third-party costs incurred in connection with this
Agreement in an amount not to exceed One Hundred Thousand Dollars ($100,000)
upon receipt of an invoice and reasonable supporting documentation, and (iii)
neither party shall have any further obligation to the other party hereunder.
The provisions of this Section shall not limit Purchaser’s or Seller's right to
pursue and recover on a claim with respect to any of the Termination Surviving
Obligations. Purchaser hereby waives any other rights or remedies including the
right to seek money damages. This Agreement confers no present right, title or
interest in the Property to Purchaser, and Purchaser agrees not to file a lis
pendens or other similar notice against the Property at any time or for any
reason, except only in connection with, and after the filing of, a suit for
specific performance.

 

15.2     Purchaser Defaults. In the event that Purchaser, on or prior to the
Closing Date, shall default in the performance of its obligations under this
Agreement, then Seller, as its sole and exclusive remedy, may terminate this
Agreement by notifying Purchaser thereof and receive and retain the Earnest
Money as liquidated damages, provided that this provision shall not limit
Seller's or Purchaser's rights to pursue and recover on a claim with respect to
any of the Termination Surviving Obligations. In the event Seller is entitled to
the Earnest Money as liquidated damages, and to the extent Seller has not
already received the Earnest Money, Purchaser agrees to take all such actions
and execute and deliver all such documents necessary or appropriate to effect
such payment.

 

15.3     Attorneys' Fees and Costs. In the event legal action is instituted to
interpret or enforce the provisions of this Agreement, the prevailing party
shall be entitled to recover from the other party the prevailing party's
reasonable costs and attorney's fees, including all costs and fees that are
incurred in any trial, on any appeal and/or in any bankruptcy proceeding. For
purposes of this Agreement, "prevailing

 

20

 

party" shall include a party obtaining substantially the relief sought, whether
by compromise, settlement or otherwise.

 

SECTION 16 MISCELLANEOUS

 

16.1     Entire Agreement; Amendments. This Agreement, together with the
exhibits attached hereto (and the Confidentiality Agreement incorporated
herein), constitute the entire agreement of the parties hereto regarding the
purchase and sale of the Property, and all prior agreements, understandings,
representations and statements, oral or written, including any so-called term
sheets and letters of intent, are hereby merged herein and superseded hereby.
This Agreement may only be amended or modified by an instrument in writing,
signed by the party or parties intended to be bound thereby.

 

16.2     TIME OF THE ESSENCE. ALL PARTIES HERETO AGREE THAT TIME IS OF THE
ESSENCE IN THE PERFORMANCE OF THE PROVISIONS OF THIS AGREEMENT, INCLUDING THE
PARTIES’ RESPECTIVE OBLIGATIONS TO CLOSE ON THE CLOSING DATE.

 

16.3     Counterpart/Electronic Delivery. This Agreement may be executed in one
or more counterparts or by use of counterpart signature pages. Furthermore,
executed counterparts or counterpart signature pages of this Agreement may be
delivered by facsimile or other reliable electronic means (including sending
.pdf documents by electronic mail), and executed counterparts or counterpart
signature pages so delivered shall be deemed to be originals for all purposes
and shall be valid and binding for all purposes. Notwithstanding the foregoing,
each party delivering executed documents by facsimile or other electronic means
agrees to provide the other party with an original, hard copy of the relevant
signed documents promptly after the request of the other party.

 

16.4     Governing Law. This Agreement shall be deemed to be a contract made
under the laws of the State of Indiana and for all purposes shall be governed by
and interpreted in accordance with the laws of the State of Indiana, without
reference to conflicts of law principles or rules.

 

16.5     Recordation. Purchaser shall not record this Agreement or a memorandum
or other notice thereof in any public office or records without the express
written consent of Seller except as may be required in connection with a suit
for specific performance filed in accordance with Section 15.1. A breach by
Purchaser of this covenant shall constitute a material default by Purchaser
under this Agreement.

 

16.6     Assignment; Third Party Beneficiaries. Purchaser shall not assign this
Agreement without Seller's prior written consent, which consent may be withheld
for any reason or no reason in Seller’s sole discretion. Purchaser is entering
into this Agreement for and on behalf of Approved Assignee, a special purpose
entity and affiliate of Purchaser, provided that the foregoing shall not relieve
Purchaser of any of its obligations or liability under this Agreement.
Notwithstanding the first sentence of this Section 16.6, Purchaser may assign
this Agreement without the consent of Seller to Approved Assignee. In the event
of such an assignment, Approved Assignee shall take title to all of the Property
and the original Purchaser and Approved Assignee shall be jointly and severally
liable for Purchaser’s obligations hereunder. Subject to the

 

21

 

previous sentence, this Agreement shall inure to the benefit of and be binding
on and enforceable against the parties hereto and their respective successors
and assigns. This Agreement is intended for the benefit of Purchaser and Seller,
and except as provided in the indemnity granted by Purchaser Section 3.2 with
respect to the Indemnified Parties described therein, no other person or entity
shall be entitled to rely on this Agreement, receive any benefit from it or
enforce any provisions of it against Purchaser or Seller.

 

16.7     Section Headings. The Section headings contained in this Agreement are
for convenience only and shall in no way enlarge or limit the scope or meaning
of the various and several Sections hereof.

 

16.8     Severability. If any portion of this Agreement is held to be
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect.

 

16.9     Waiver of Trial by Jury; Venue. Seller and Purchaser, to the extent
they may legally do so, hereby expressly waive any right to trial by jury of any
claim, demand, action, cause of action or proceeding arising under or with
respect to this Agreement, or in any way connected with, or related to, or
incidental to, the dealings of the parties hereto with respect to this Agreement
or the transactions related hereto or thereto, in each case whether now existing
or hereafter arising, and irrespective of whether sounding in contract, tort, or
otherwise. With respect to any suit, action or proceedings relating to this
Agreement, each party irrevocably (i) submits to the non-exclusive jurisdiction
of the courts of Marion County, Indiana, and (ii) waives any objection which it
may have at any time to the laying of venue of any proceedings brought in any
such court, waives any claim that such proceedings have been brought in an
inconvenient forum and further waives the right to object with respect to such
proceedings that such court does not have jurisdiction over such party.

 

16.10  Exculpation of Related Parties. Notwithstanding anything to the contrary
contained in this Agreement or in any of the documents executed pursuant to this
Agreement (this Agreement and said documents being hereinafter collectively
referred to as the “Documents”) or provided under or required by law, the
Documents shall not be binding on the direct or indirect shareholders,
directors, managers, beneficiaries, or any other equity holders of Seller, or
any of their employees, advisors, representatives or other agents or affiliates,
but shall only be binding on Seller and its assets, subject to the other
limitations set forth herein.

 

16.11  Independent Counsel; Interpretation. Purchaser and Seller each
acknowledge that: (a) they have been represented by independent counsel in
connection with this Agreement; (b) they have executed this Agreement with the
advice of such counsel; and (c) this Agreement is the result of arms-length
negotiations between the parties hereto and the advice and assistance of their
respective counsel. Notwithstanding any rule of law to the contrary: (i) the
fact that this Agreement was prepared by Seller's counsel as a matter of
convenience shall have no import or significance, and any uncertainty or
ambiguity in this Agreement shall not be construed against Seller because
Seller's counsel prepared this Agreement; and (ii) no deletions from prior
drafts of this Agreement shall be construed to create the opposite intent of the
deleted provisions.

 

22

 

 

16.12  Governmental Approvals. Nothing contained in this Agreement shall be
construed as authorizing Purchaser to apply for a zoning change, variance,
subdivision maps, lot line adjustment, or other discretionary governmental act,
approval or permit with respect to the Property prior to the Closing, and
Purchaser agrees not to do so. Purchaser agrees not to submit any reports,
studies or other documents, including plans and specifications, impact
statements for water, sewage, drainage or traffic, environmental reports, or
energy conservation checklists to any governmental agency prior to the Closing.
Purchaser's obligation to purchase the Property shall not be subject to or
conditioned upon Purchaser's obtaining any variances, zoning amendments,
subdivision maps, lot line adjustment or other discretionary governmental act,
approval or permit.

 

16.13  No Waiver. No covenant, term or condition of this Agreement, other than
as expressly set forth herein, shall be deemed to have been waived by Seller or
Purchaser unless such waiver is in writing and executed by Seller or Purchaser,
as the case may be.

 

16.14  Survival. The Termination Surviving Obligations shall survive any
termination of this Agreement. Except as otherwise expressly provided herein, no
conditions and no representations, warranties, covenants, agreements or other
obligations of Seller in this Agreement shall survive the Closing and no action
based thereon shall be commenced after the Closing.

 

16.15  Meaning of "Include" and Variations Thereof. Whenever the words
"include," "includes" or "including" are used in this Agreement, they shall be
understood to be followed by the words "without limitation."

 

16.16  Meaning of "business day". As used in this Agreement, a "business day"
shall mean any day other than a Saturday, Sunday or any other day on which
national banks in Indianapolis, Indiana are not open for business.

 

16.17  Dedication of Henry Street Property. Purchaser acknowledges that Seller
has submitted the Grant of Right of Way attached hereto as Exhibit P to the City
of Indianapolis, Department of Public Works to dedicate the Henry Street
Property (except for the air rights related to the existing overhead walkway
which is located over the Henry Street Property) as public right-of-way.
Purchaser shall not require any compensation from the City of Indianapolis as a
condition of such dedication and agrees to accept the Henry Street Property
subject to such Grant of Right of Way. If for any reason such dedication is not
finalized prior to Closing, Seller and Purchaser agree to reasonably cooperate
with each other to finalize such dedication.

  

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the Effective Date.

  

 

 

COUNTERPART SIGNATURE PAGES FOLLOW



 

23

 

 


COUNTERPART SIGNATURE PAGE TO

AGREEMENT OF PURCHASE AND SALE

 

 

 

PURCHASER:

 

AR CAPITAL, LLC, a Delaware limited liability company

 

 

By: /s/ Edward M. Weil, Jr.                       

 

Name: Edward M. Weil, Jr.

 

Title: President

 

 

24

 

COUNTERPART SIGNATURE PAGE TO

AGREEMENT OF PURCHASE AND SALE

 

 

 

SELLER:

 

 

ELI LILLY AND COMPANY,

an Indiana corporation

 

 

By: /s/ Stephen L. Van Soelen                          

Stephen L. Van Soelen, Director –

Strategic Real Estate & Facilities Planning

  

25

 

LIST OF EXHIBITS AND SCHEDULES

 

 

 

IEXHIBITS

 

ALegal Description of the Land

 

BList of Leases

 

CEscrow Agreement

 

DForm of Rolls-Royce Estoppel

 

EForm of Deed

 

FForm of Bill of Sale

 

GForm of Assignment and Assumption of Leases

 

HForm of Assignment and Assumption of Warranties

 

IForm of Notices to Tenants regarding Transfer of Property

 

JPartial Assignment of Parking Agreement

 

KPartial Assignment of City Maintenance Agreement

 

LForm of Rooftop Cell Tenant Estoppel

 

MRestricted Entities

 

NReal Estate Tax Agreement

 

OHenry Street Quitclaim Deed

 

PGrant of Right of Way

 

II.SCHEDULES

 

3.1Due Diligence Materials

  

26

 

EXHIBIT A

 

LEGAL DESCRIPTION OF THE LAND

 

(Faris I Building)

 

Lots 10, 11, 12 and part of Lots 8, 9, 13, 14, 15 and 16 of Russell's Heirs
Subdivision of Out Lot 26 of the Donation Lands of the City of Indianapolis, as
per plat thereof, recorded in Plat Book 2, page 24 in the Office of the Recorder
of Marion County, Indiana; also, part of the first alley West of Meridian
Street, lying North of Merrill Street, as vacated per Declaratory Resolution
99-CP-13VAC and recorded as Instrument #1999-0155155 in the said Recorder's
Office, all being more particularly described as follows:

 

Commencing at the Northeast corner of Lot 1 of Russell's Heirs Subdivision;
thence along the East line thereof, also being the West right of way or Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings-due North
along the center line of Meridian Street) 278.66 feet to the Point of Beginning;
thence continuing along the said West right of way, South 00 degrees 00 minutes
00 seconds East 121.60 feet to the Southeast corner of Lot 12 in said
subdivision; thence along the South line of said Lot 12 and the extension
thereof, also being the North right of way of Merrill Street, North 89 degrees
44 minutes 45 seconds West 277.54 feet; thence North 00 degrees 00 minutes 00
seconds East 106.74 feet; thence North 90 degrees 00 minutes 00 seconds East
81.20 feet; thence North 00 degrees 00 minutes 00 seconds East 14.50 feet;
thence South 89 degrees 44 minutes 45 seconds East 60.44 feet; thence North 00
degrees 15 minutes 15 seconds East 12.86 feet; thence South 89 degrees 44
minutes 45 seconds East 20.24 feet; thence South 00 degrees 15 minutes 15
seconds West 12.86 feet; thence South 89 degrees 44 minutes 45 seconds East
115.66 feet to the point of beginning.

 

(Faris I Access Parcel)

 

Part of Lots 1 through 9 inclusive of Russell's Heirs Subdivision of Out Lot 26
of the Donation Lands of the City of Indianapolis, as per plat thereof, recorded
in Plat Book 2, page 24 in the Office of the Recorder of Marion County, Indiana;
also, part of vacated Warsaw Street lying between Lots 6 and 7 of said Russell's
Heirs Subdivision, vacated per Declaratory Resolution No. D 66-27 and recorded
as Instrument #66-62087 in the said Recorder's Office; also, part of the alley
lying West of and adjacent to Lot 7 of said Russell's Heirs Subdivision, as
vacated per Declaratory Resolution 99-CP-13VAC and recorded as Instrument
#1999-0155155 in the said Recorder's Office, all being more particularly
described as follows:

 

Commencing at the Northeast corner of Lot 1 of said Russell's Heirs Subdivision;
thence along the East line thereof, also being the West right of way of Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings - due
North along the center line of Meridian Street) 15.00 feet to the Point of
Beginning; thence continuing along the said West right of way, South 00 degrees
00 minutes 00 seconds East 263.66 feet; thence North 89 degrees 44 minutes 45
seconds West 115.66 feet; thence North 00 degrees 15 minutes 15 seconds East
12.86 feet; thence North 89 degrees 44 minutes 45 seconds West 20.24 feet;
thence South 00 degrees 15 minutes 15 seconds West 12.86 feet; thence North 89
degrees 44 minutes 45 seconds West 57.44 feet; thence North 07 degrees 45
minutes 00 seconds East 59.28 feet; thence North 90 degrees 00 minutes 00
seconds East 41.60 feet; thence North 08 degrees 00 minutes 00 seconds East
130.50 feet; thence

 

A-1

 

North 90 degrees 00 minutes 00 seconds East 13.20 feet; thence North 00 degrees
00 minutes 00 seconds East 75.13 feet to a point which bears North 89 degrees 51
minutes 00 seconds West 112.38 feet from the point of beginning; thence South 89
degrees 51 minutes 00 seconds East 112.38 feet to the point of beginning.

 

(Faris II Building)

 

Part of Lots 8 through 16, inclusive, Lots 17 through 20, inclusive, and part of
Lots 21 and 22 in Seidensticker's Subdivision of the East Half of Out Lot No. 15
of the Donation Lands of the City of Indianapolis, as per plat thereof, recorded
in Plat Book 2, page 93 in the Office of the Recorder of Marion County, Indiana;
also a strip of ground 10 feet wide by parallel lines lying East of and adjacent
to the East side of Lots 17 through 20 and that part of Lot 21 in said
Seidensticker's Subdivision; also, a part of Mechanic Street vacated per
Declaratory Resolution No. 99-CP-13 VAC recorded as Instrument No. 1999-0155155,
all being more particularly described as follows:

 

Commencing at the Southeast corner of Lot 16 in said subdivision; thence along
the South line of said Lot 16, also being the North right of way of Henry
Street, North 89 degrees 51 minutes 00 seconds West (basis of bearings-due North
along the center line of Meridian Street) 102.50 feet to the Point of Beginning;
thence North 00 degrees 00 minutes 00 seconds East 18.95 feet; thence North 90
degrees 00 minutes 00 seconds East 14.50 feet; thence North 00 degrees 00
minutes 00 seconds East 28.42 feet; thence North 90 degrees 00 minutes 00
seconds West 14.50 feet; thence North 00 degrees 00 minutes 00 seconds West
33.41 feet; thence North 90 degrees 00 minutes 00 seconds West 7.54 feet; thence
North 07 degrees 59 minutes 24 seconds East 145.24 feet; thence North 90 degrees
00 minutes 00 seconds West 113.00 feet; thence North 00 degrees 00 minutes 00
seconds West 52.00 feet; thence North 90 degrees 00 minutes 00 seconds West
36.38 feet to the West line of Lot 22 in said subdivision; thence along the West
line of Lots 22 through 17 in said subdivision, thence South 00 degrees 06
minutes 53 seconds East 276.25 feet to the Southwest corner of said Lot 17;
thence along the South line of said Lot 17 and the extension thereof, also being
the North right of way of Henry Street, South 89 degrees 51 minutes 00 seconds
East 136.18 feet to the point of beginning.

 

(Faris II Access Parcel)

 

Lots 1 through 7, Lots 23 and 24, part of Lots 8 through 16, and part of Lots 21
and 22, all in Seidensticker's Subdivision of the East Half of Out Lot No. 15 of
the Donation Lands of the City of Indianapolis, as per plat thereof, recorded in
Plat Book 2, page 93 in the Office of the Recorder of Marion County, Indiana;
also, a strip of ground 10 feet wide by parallel lines lying East of and
adjacent to the East side of Lots 22 through 24 and that part of Lot 21 in said
Seidensticker's Subdivision; also, part of Mechanic Street vacated per
Declaratory Resolution No. 99-CP-13 VAC recorded as Instrument #99-0155155, all
being more particularly described as follows:

 

Beginning at the Northeast corner of Lot 1 in said Seidensticker's Subdivision;
thence along the East line thereof, also being the West right of way of Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings - due
North along the center line of Meridian Street) 400.00 feet (plat) 400.21 feet
(measured) to the Southeast corner of Lot 16 in said subdivision; thence along
the South line of said Lot 16, also being the North right of way of Henry
Street, North 89 degrees 51 minutes 00 seconds West 102.50 feet;

 

A-2

 

thence North 00 degrees 00 minutes 00 seconds East 18.95 feet; thence North 90
degrees 00 minutes 00 seconds East 14.50 feet; thence North 00 degrees 00
minutes 00 seconds East 28.42 feet; thence North 90 degrees 00 minutes 00
seconds West 14.50 feet; thence North 00 degrees 00 minutes 00 seconds West
33.41 feet; thence North 90 degrees 00 minutes 00 seconds West 7.54 feet; thence
North 07 degrees 59 minutes 24 seconds East 142.24 feet; thence North 90 degrees
00 minutes 00 seconds West 113.00 feet; thence North 00 degrees 00 minutes 00
seconds West 52.00 feet; thence North 90 degrees 00 minutes 00 seconds West
36.38 feet to the West line of Lot 22 in said subdivision; thence along the West
line of Lots 22 through 24 in said subdivision, North 00 degrees 06 minutes 53
seconds West 123.56 feet to the Northwest corner of said Lot 24, which lies on
the South right of way line of South Street; thence along said right of way
South 89 degrees 56 minutes 46 seconds East 240.00 feet (plat) 239.47 feet
(measured) to the point of beginning.

 

EXCEPTING THEREFROM:

 

Part of that 1.431 acre tract of land described as “Parcel 4” in the Special
Warranty Deed from Kite Henry, LLC to Eli Lilly and Company recorded as
Instrument Number 2002-0251905 in the Office of the Marion County Recorder being
described as follows:

 

Beginning at the northeast corner of Lot 1 in Seidensticker’s Subdivision per
plat thereof recorded in Plat Book 2, Page 93; thence South 00 degrees 00
minutes 00 seconds East (basis of bearings is centerline of Meridian Street =
North 00 degrees 00 minutes 00 seconds East) along the west right of way line of
Meridian Street a distance of 175.33 feet; thence North 90 degrees 00 minutes 00
seconds West a distance of 89.85 feet to a westerly corner of the tract of land
described as Parcel 4 in Instrument number 2002-251905; thence the following
five courses along the westerly and north lines of said tract:

 

1. North 90 degrees 00 minutes 00 seconds West a distance of 113.00 feet;

 

2. thence North 00 degrees 00 minutes 00 seconds East a distance of 52.00 feet;

 

3. thence North 90 degrees 00 minutes 00 seconds West a distance of 36.38 feet;

 

4. thence North 00 degrees 06 minutes 53 seconds West a distance of 123.56 feet;

 

5. thence South 89 degrees 56 minutes 46 seconds East a distance of 239.47 feet
(240.00 feet, plat) to the Point of Beginning.

 

(Parking Garage and Cafeteria/Conference Building)

 

Part of Lots 1 through 8, part of Lots 13 through 16, all of Lots 17 through 23,
inclusive, and part of Lot 24 of Russell's Heirs Subdivision of Out Lot 26 of
the Donation Lands of the City of Indianapolis, as per plat thereof, recorded in
Plat Book 2, page 24 in the Office of the Recorder of Marion County, Indiana;
also, part of the alleys and/or street heretofore vacated lying within the block
bounded by Meridian Street, Merrill Street, Illinois Street, and Henry Street;
also, part of Out Lot 26 of the Donation Lands of the City of Indianapolis, more
particularly described as a parcel of ground 192 feet in length from North to
South by 60 feet in width from East to West, lying West of and adjoining the
alley running along the West side of Lots 1 to 6 and East of and adjoining the
alley

 

A-3

 

running along the East side of said Lots 19 to 24, all being more particularly
described as follows:

 

Commencing at the Northeast corner of Lot 1 of said Russell's Heirs Subdivision;
thence along the East line thereof, also being the West right of way of Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings-due North
along the center line of Meridian Street) 15.00 feet; thence North 89 degrees 51
minutes 00 seconds West 112.38 feet to the Point of Beginning; thence South 00
degrees 0 minutes 00 seconds West 75.13 feet; thence South 90 degrees 00 minutes
00 seconds West 13.20 feet; thence South 08 degrees 00 minutes 00 seconds West
130.50 feet; thence South 90 degrees 00 minutes 00 seconds West 41.60 feet;
thence South 07 degrees 45 minutes 00 seconds West 59.28 feet; thence North 89
degrees 44 minutes 45 seconds West 3.00 feet; thence South 00 degrees 00 minutes
00 seconds West 14.50 feet; thence South 90 degrees 00 minutes 00 seconds West
81.20 feet; thence South 00 degrees 00 minutes 00 seconds West 106.74 feet to
the South line of Lot 13 in said subdivision; thence along the South line of
said Lot 13, also being the North right of way of Merrill Street, North 89
degrees 44 minutes 45 seconds West 138.53 feet to the Southwest corner of said
Lot 13; thence along the West line of said Lots 13 through 24, also being the
East right of way of Illinois Street, North 00 degrees 12 minutes 15 seconds
West 384.51 feet to a point which bears North 89 degrees 51 minutes 00 seconds
West 305.05 feet from the point of beginning; thence South 89 degrees 51 minutes
00 seconds East 305.05 feet to the point of beginning.

 

(Fitness Center and Surrounding Parking)

 

A portion of Out Lot 25 in the City of Indianapolis, lying north of Merrill
Street, east of Meridian Street and west of Madison Avenue and Union Street, and
all of vacated Merrill Street (vacated in Instrument number 99-156437), and a
portion of Lots 1, 2, 3, 4, and 5, and all of Lots 6, 8, 9, 10, 11, 12, 13, 14,
15, 16, and 17 and the included vacated alleys, the vacated portion of Norwood
Street and a portion of Union Street in McCarty Heirs’ Subdivision of Out Lots
113 and a part of Lots 1, 2, 3, and 4 in McCarty Heirs’ Subdivision of Out Lots
114 in the Donation Lands of the City of Indianapolis, as per plat thereof,
recorded in Plat Book 2, page 54, in the Office of the Recorder of Marion
County, Indiana; and also a portion of Lot 20 and all of Lots 21, 22, 23, and 24
in Edwin Ray’s Partition of Out Lot 115 of the Donation Land of the City of
Indianapolis, as per plat thereof recorded in Town Lot Record 17, pages 470 and
471 in said Recorder’s office described as follows:

 

BEGINNING at the intersection of the east right-of-way line of Meridian Street
and the north right-of-way line of Merrill Street; thence North 00 degrees 07
minutes 56 seconds East 410.17 feet along the east right-of-way line of said
Meridian Street; thence South 89 degrees 51 minutes 29 seconds East 76.07 feet
to southwest right-of-way line of Madison Avenue; thence South 19 degrees 57
minutes 19 seconds East 320.88 feet along said southwest right-of-way line to
the intersection of said southwest right-of-way line with the west right-of-way
line of Union Street; thence South 00 degrees 00 minutes 00 seconds East 108.83
feet along said west right-of-way line to the northeast corner of said vacated
Merrill Street (Instrument number 99-156437); thence South 00 degrees 00 minutes
00 seconds East 40.00 feet to the southeast corner of said vacated Merrill
Street; thence South 00 degrees 00 minutes 00 seconds East 20.00 feet along the
west right-of-way line of said Union Street; thence South 89 degrees 51 minutes
29 seconds East 58.52 feet to the west right-of-way line of the proposed
re-alignment of Madison Avenue; thence along said proposed west right-of-way
line, Southerly 149.80 feet along an arc to

 

A-4

 

the right and having a radius of 556.00 feet and subtended by a long chord
having a bearing of South 07 degrees 32 minutes 52 seconds East and a length of
149.35 feet; thence South 00 degrees 00 minutes 00 seconds East 431.88 feet
along said proposed right-of-way, parallel with the centerline of vacated Union
Street, to the north line of the Lilly Day Care Center Parcel as shown on the
certain Land Title Survey prepared by Paul I. Cripe, Inc. under Project No.
98438-30000, dated May 16, 1999; thence North 89 degrees 38 minutes 53 seconds
West 238.90 feet along said north line to the east line of an alley; thence
North 07 degrees 01 minute 04 seconds East 160.01 feet along said east line to
the northwest corner of said Lot 24 of Edwin Ray’s Partition of Out Lot 115;
thence South 89 degrees 38 minutes 53 seconds East 11.87 feet along the north
line of said Lot 24; thence North 00 degrees 21 minutes 07 seconds East 40.00
feet to the southwest corner of said Lot 6 in McCarty Heirs’ Subdivision of Out
Lot 113; thence North 00 degrees 00 minutes 00 seconds East 45.50 feet along the
west line of said Lot 6 to the northwest corner of said Lot 6; thence North 89
degrees 38 minutes 53 seconds West 142.41 feet along the south line of said Lot
8 in McCarty Heirs’ Subdivision of Out Lot 113 to the southeast right-of-way
line of Meridian Street; thence North 13 degrees 49 minutes 07 seconds East
364.50 feet to the southwest corner of said vacated Merrill Street (Instrument
number 99-156437); thence North 03 degrees 00 minutes 12 seconds West 40.06 feet
to the northwest corner of said vacated Merrill Street and the POINT OF
BEGINNING and containing 5.222 acres, more or less. The bearings in this
description are based upon the centerline of vacated Union Street having a
bearing of South 00 degrees 00 minutes 00 seconds East.

 

EXCEPTING THEREFROM:

 

A portion of Out Lot 25 in the City of Indianapolis, lying north of Merrill
Street, east of Meridian Street and west of Madison Avenue and Union Street, and
all of vacated Merrill Street (vacated in Instrument number 99-156437), and a
portion of Lots 14, 15, 16, and 17 and the included vacated alleys in McCarty
Heirs' Subdivision of Out Lots 113 in the Donation Lands of the City of
Indianapolis, as per plat thereof, recorded in Plat Book 2, page 54, in the
Office of the Recorder of Marion County, Indiana described as follows:

 

BEGINNING at the intersection of the east right-of-way line of Meridian Street
and the north right-of-way line of Merrill Street; thence North 00 degrees 07
minutes 56 seconds East 410.17 feet along the east right-of-way line of said
Meridian Street; thence South 89 degrees 51 minutes 29 seconds East 76.07 feet
to southwest right-of-way line of Madison Avenue; thence South 19 degrees 57
minutes 19 seconds East 320.88 feet along said southwest right-of-way line to
the intersection of said southwest right-of-way line with the west right-of-way
line of Union Street; thence South 00 degrees 00 minutes 00 seconds East 108.83
feet along said west right-of-way line to the northeast comer of said vacated
Merrill Street (Instrument number 99-156437); thence South 00 degrees 00 minutes
00 seconds East 40.00 feet to the southeast corner of said vacated Merrill
Street; thence South 00 degrees 00 minutes 00 seconds East 12.36 feet along the
west right-of-way line of said Union Street; thence South 89 degrees 46 minutes
40 seconds West 100.67 feet; thence South 00 degrees 27 minutes 40 seconds West
33.53 feet; thence North 88 degrees 56 minutes 26 seconds West 16.35 feet;
thence South 00 degrees 49 minutes 49 seconds East 146.66 feet to the face of
curb on the north side of the Lilly Recreational Center; thence North 89 degrees
50 minutes 51 seconds West along said face of curb a distance of 80.97 feet to
the east end of a brick retaining wall; thence North 01 degrees 17 minutes 51
seconds East along the east face of said brick retaining wall a distance of 1.32
feet; thence North 89 degrees 32 minutes 14 seconds West along the

 

A-5

 

north face of said brick retaining wall a distance of 35.37 feet to the
southeast right-of-way line of Meridian Street; thence North 13 degrees 49
minutes 07 seconds East 196.95 feet to the southwest corner of said vacated
Merrill Street (Instrument number 99-156437); thence North 03 degrees 00 minutes
12 seconds West 40.06 feet to the northwest corner of said vacated Merrill
Street and the POINT OF BEGINNING. The bearings in this description are based
upon the centerline of vacated Union Street having a bearing of South 00 degrees
00 minutes 00 seconds East.

 

A-6

 

EXHIBIT B

 

LIST OF LEASES

 

RR Lease

 

RR Sublease

 

Standard Lease Agreement, dated March 30, 1998, by and between Omnipoint
Communications Midwest Operations, LLC and Rapid Press, Inc. (predecessor in
interest to Seller).

 

Site Agreement, executed by Sprint Spectrum L.P. on December 22, 1997 and
executed by Rapid Press, Inc. on December 3, 1997, as amended by that certain
First Amendment to PCS Site Agreement, dated August 31, 2006, by and between Eli
Lilly and Company (as successor in interest to Rapid Press, Inc) and Sprint
Spectrum Realty Company LP (as successor in interest to Sprint Spectrum L.P.).

 

B-1

 

EXHIBIT C

 

ESCROW AGREEMENT

 

 

 

[image_001.jpg]

 

Chicago Title Insurance Company

EARNEST MONEY ESCROW AGREEMENT

 

CTIC 456750

 

This Earnest Money Escrow Agreement, is entered into this ___ day of __________,
2013, by and between Chicago Title Insurance Company (“Title Company”) and AR
Capital, LLC, a Delaware limited liability company (“Purchaser”) and Eli Lilly
and Company, an Indiana corporation (“Seller”).

 

Whereas, Seller and Purchaser have entered into an Agreement of Purchase and
Sale, dated April ___, 2013 (the "Purchase Agreement"), whereby Seller has
agreed to sell and Purchaser has agreed to purchase the real estate described in
the Title Company's title commitment Order No. 456750 Revision No. 10;

 

Whereas, pursuant to the Purchase Agreement, Purchaser and Seller have agreed to
place a portion of the purchase money in escrow (“Earnest Money”);

 

Whereas, Purchaser has delivered an Earnest Money deposit in the amount of
$5,000,000.00 to Title Company to be held pursuant to the terms and provisions
set forth herein; and

 

Now, therefore, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.Title Company acknowledges receipt of the $5,000,000.00 Earnest Money deposit
and agrees to deposit such Earnest Money in accordance with the terms and
conditions of this Escrow Agreement. Upon receipt of the additional Earnest
Money deposit, Title Company agrees to deposit such Earnest Money in accordance
with the terms and conditions of this Escrow Agreement.

 

2.Title Company shall deposit the Earnest Money in a money market savings
account at JPMorgan Chase Bank, NA (“Depository”) in the customer name of Select
Income REIT, by Title Company, as Escrow Agent.

 

a.The investment shall be for a term beginning on the date of deposit and ending
on the earlier of the closing date or upon written notification from Seller and
Purchaser

C-1

 

satisfactory to Title Company.

 

b.All interest will become a part of the Earnest Money and be reported to the
Internal Revenue Service for the account of:

 

Name: AR Capital, LLC Address: 405 Park Avenue, 15th Floor   New York, NY  10022
Phone: 212-415-6500  Fax:  212-421-5799

Tax ID or Social Security No.

 

c.Upon the Depository’s request, Title Company will prepare the appropriate
Internal Revenue Service Documentation to report taxpayer identification
information relating to this account. In the event Purchaser is unable or
refuses to execute the IRS documentation, Title Company is authorized to execute
the documents on Purchaser’s behalf.

 

d.Title Company shall not be responsible for any penalties, or loss of principal
or interest, or any delays in the withdrawal of the Earnest Money which may be
imposed by the Depository as a result of the making or redeeming of the
investment pursuant to the instructions contained herein. Nor shall Title
Company be liable for any loss or impairment of the Earnest Money while the
Earnest Money is in the course of collection or while the Earnest Money is on
deposit with the Depository, in each case if such a loss or impairment results
from the failure, insolvency or suspension of the Depository.

 

3.The Earnest Money plus all interest accruing thereon shall be paid to Seller
and credited on behalf of Purchaser against the purchase price at closing as
reflected on closing statements executed by Seller and Purchaser unless Title
Company receives a joint written direction executed by Seller and Purchaser or
their respective legal representatives authorizing Title Company to otherwise
disburse or apply the Earnest Money.

 

4.Title Company shall be deemed to have no notice of, and shall not be
controlled, limited, or bound by any of the provisions contained in any other
agreement, contract or document, including the Purchase Agreement, between
Purchaser and Seller, or between them, individually or collectively, and any
other person.

 

5.Title Company’s charges for acting as escrow agent hereunder shall be $50.
Seller and Purchaser shall be jointly and severally liable for any and all
charges associated with Title Company acting as escrow agent under this
agreement. Title Company is permitted to retain its fees out of the Earnest
Money upon release of such funds for any reason other than for the purpose of
closing.

 

6.Without limitation, Title Company shall not be liable for loss or damage
resulting from the following:

C-2

 

 

a.Any default, error, action or omission of any other party.

b.The expiration of any time limit or other delay, unless such time limit was
known to Title Company and such loss is solely caused by failure of Title
Company to proceed in its ordinary course of business.

c.Any good faith act or forbearance by Title Company.

d.Compliance by Title Company with any and all legal process, writs, orders,
judgments and decrees of any court whether issued with or without jurisdiction,
and whether or not subsequently vacated, modified, set aside or reversed.

e.Failure of Title Company to assert or fail to assert any cause of action or
defense in any judicial, administrative, or other proceeding either in the
interest of itself or any other party or parties.

 

7.Title Company shall provide notice of any claim or demand by Seller or
Purchaser with respect to the Earnest Money to the other party.

 

8.In the event of any disagreement between Seller and Purchaser, or among them,
and any other person, resulting in adverse claims and demands being made in
connection with, or for, any Earnest Money held pursuant to the terms of this
Escrow Agreement, Title Company shall refuse to comply with the claims or
demands as long as such disagreement shall continue, and in so refusing, Title
Company shall not deliver or disburse the Earnest Money, and shall not be liable
in any way to any person for its failure or refusal to comply with conflicting
or adverse demands. Title Company shall be entitled to continue to refrain from
acting and refusing to act until it receives authorization as follows:

 

a.                  authorization executed by all parties to the disagreement;
or

b.                 a certified or file-stamped copy of a court order resolving
the disagreement or directing a specific distribution of all or any portion of
the Earnest Money; or

c.                  a ruling pursuant to arbitration in accordance with Indiana
law resolving the disagreement or directing a specific distribution of all or
any portion of the Earnest Money.

 

Upon receipt of any of the above, Title Company shall promptly act according to
the terms therein and shall be relieved from any duty, responsibility or
liability arising from the adverse claims, demands or from the terms of this
Escrow Agreement.

 

9.In the event of any disagreement between Seller and Purchaser, or among them
and any other person, resulting in adverse claims and demands being made in
connection with the Earnest Money, Title Company may commence an interpleader
action and deposit the Earnest Money with a court of competent jurisdiction and
in such event shall be relieved of any and all further liability to Purchaser
and Seller. Purchaser and Seller, shall jointly reimburse Title Company for any
and all expense, including reasonable attorneys’ fees and other costs and
expenses incurred by Title Company relating to an interpleader action.

 

10.Upon completion of the disbursement of Earnest Money, Title Company shall be
released and discharged of its escrow obligations hereunder.

 

11.Any notice, demand, or request, consent or approval (“Notice”) shall be given
in writing and

C-3

 

directed to Seller, Purchaser and Title Company at the locations specified
below:

 

If to Purchaser

AR Capital, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Attn: Edward M. Weil, Jr.

Fax: 212-421-5799

 

With a copy to:

 

AR Capital, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Attn: Jesse C. Galloway

Fax: 212-421-5799

    If to Seller

Eli Lilly and Company

Lilly Corporate Center

Drop Code 2046

Indianapolis, IN 46285

Attn: Stephen L. Van Soelen

Fax: 317-276-9662

 

 

With a copy to:

 

ICE MILLER LLP

One American Square

Suite 2900

Indianapolis, IN 46282-0001

Attn: Zeff Weiss

Fax: 317-592-4788

 

If to Title Company

Chicago Title Insurance Company

135 N. Pennsylvania Street

Ste 710

Indianapolis, IN 46204

Attn: Mike Sibbing

Fax: 317-644-8342

 

Any notice provided for in this agreement shall be deemed delivered when (i)
personally delivered to the addresses set forth above, in which case they shall
be deemed delivered on the date of delivery, (ii) sent by certified mail, return
receipt requested, in which case they shall be deemed delivered on the date
shown on the receipt unless delivery is refused or delayed by the addressee in
which event they shall be deemed delivered on the date deposited in the United
States Mail, (iii) sent by national overnight courier, in which case they shall
be deemed delivered on the date of delivery unless delivery is refused or
delayed

C-4

 

by the addressee in which event they shall be deemed delivered on the date
deposited with the overnight courier, or (iv) sent by facsimile, in which case
they shall be deemed delivered on the date transmitted if confirmation of
successful transmission is generated by the sender’s machine by 5:00pm Eastern
Time on a business day and on the following business day if confirmation of
successful transmission is generated by the sender's machine on a non-business
day or after 5:00pm Eastern Time.

 

12.This agreement shall be governed by the laws of the State of Indiana.

 

13.No modification or amendment of this agreement or changes in the terms and
conditions hereof shall be effective unless in writing signed by all parties
hereto.

 

14.This Escrow Agreement may be executed in multiple counterparts, each of which
shall constitute an original, and together shall constitute the Escrow
Agreement.

 

15.The parties to this escrow acknowledge that the maintenance of escrow
accounts with some depository institutions may result in Escrow Holder or its
affiliates being provided with bank services, accommodations or other benefits
by the depository institution. Escrow Holder or its affiliates also may elect to
enter into other business transactions with or obtain loans for investment or
other purposes from the depository institution. All such services,
accommodations and other benefits shall accrue to Escrow Holder or its
affiliates, and Escrow Holder or its affiliates shall have no obligation to
account to the parties to the escrow for the value of such services,
accommodations or other benefits.

 

Interest earned is dependent upon the amount of the deposit, the time of deposit
and the prevailing interest rate at the time.

 

Chicago Title Insurance Company is not responsible for levies by taxing
authorities based upon taxpayer identification number used to establish the
interest bearing account.

 

 

[SIGNATURE PAGE FOLLOWS]

C-5

 

 

In WITNESS WHEREOF, the parties have executed this Earnest Money Escrow
Agreement as of the date appearing on page one.

 

Eli Lilly and Company,

an Indiana corporation

 

By:                                                                                   

Stephen L. Van Soelen,

Director – Strategic Real Estate & Facilities Planning

 

AR Capital, LLC,

a Delaware limited liability company

 

By:__________________________________

 

Name:_______________________________

 

Its:__________________________________

 

 

 

Chicago Title Insurance Company



By:__________________________________

Name:_______________________________

Its:__________________________________

 



C-6

 

EXHIBIT D

 

 

 

ROLLS-ROYCE CORPORATION ESTOPPEL CERTIFICATE

 

TO:AR Capital, LLC and ARC RRINSIN001, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

 

 

Re:Rolls-Royce Meridian Center – Downtown Indianapolis (“Property”)

 

 

Gentlemen:

 

The following certifications are made with the knowledge that AR Capital, LLC
and ARC RRINSIN001, LLC ("Purchaser") and its affiliates, any lender of
Purchaser or its affiliates, and their respective successors and assigns, are
relying on them, and shall inure to the benefit of such parties, in connection
with the purchase and sale of the Property.

 

The undersigned ("Tenant"), being the Tenant under the leases referred to in
Paragraph 1 below, covering certain premises ("Leased Premises") at the
Property, hereby certifies to the addressees that the following statements are
true, correct and complete as of the date hereof:

 

1. Tenant is the tenant under that certain Sublease Agreement dated March 1,
2011 with Eli Lilly and Company ("Landlord"), as amended by that certain Letter
Agreement, dated March 1, 2011, as further amended by that certain First
Amendment to Sublease, dated March 11, 2013 (the "Sublease"). Tenant is also the
tenant under that certain Lease Agreement, dated March 1, 2011, with Landlord,
as amended by that certain First Amendment to Lease, dated March 11, 2013 (the
"Lease" and, together with the Sublease, the "Leases"). The Sublease and the
Lease are in full force and effect and have not been modified except as provided
in this Paragraph 1.

 

2. Tenant has accepted and is presently occupying the Leased Premises, including
the Fitness Center Parcel (as defined in the Sublease) as of January 1, 2013.
The Leases have not been assigned or encumbered by Tenant and no sublease,
concession agreement or license covering the Leased Premises, or any portion of
the Leased Premises, has been entered into by Tenant.

 

3. The Leases commenced on March 11, 2011 and will expire on December 13, 2022.
There are no extension or expansion options under the Leases except for the
Tenant’s two 5-year extension options. Basic Rent in the annual amount of
$5,548,144.56 for calendar year 2013 is payable in monthly installments of
$462,345.38 under the Leases. Tenant has paid all Base Rent and Additional Rent
through April 30, 2013.

 

D-1

 

 

4. To Tenant’s knowledge, neither Landlord nor Tenant is in default under the
Leases.

 

5. Tenant has no defenses, setoffs, deductions, credits, or counterclaims
against Landlord under the Leases.

 

6. All “Landlord Offset Payments” (as set forth in Section 19.1 of the Sublease)
due to Tenant have been paid in full. The “Tenant Improvement Allowance” (set
forth in Section 19.2 of the Sublease) in the amount of $4,008,775 has been paid
in full and Landlord is not responsible for completing any tenant improvements
or alterations under the Leases, except as may be set forth in Section 9.5 of
the Sublease and Section 9.5 of the Lease. The present balance of the “Capital
Repair Fund” (as defined in Section 9.6 of the Sublease) is $885,000.

 

7. There are no pending nor, to Tenant's best knowledge, threatened, actions,
voluntary or involuntary, against Tenant under federal or state bankruptcy or
insolvency laws.

 

EXECUTED as of the ___ day of April, 2013.

 

 

 

TENANT:

 

ROLLS-ROYCE CORPORATION, a Delaware corporation

      By:           Name:           Title:  

 

D-2

 

 

EXHIBIT E

 

FORM OF DEED

 

LIMITED WARRANTY DEED

 

THIS INDENTURE WITNESSETH that ELI LILLY AND COMPANY, an Indiana corporation
("Grantor"), for and in consideration of TEN AND 00/100 DOLLARS and other good
and valuable consideration, CONVEYS and TRANSFERS to __________ ("Grantee"),
that certain real estate located in Marion County, Indiana and more particularly
described in Exhibit A (the “Real Estate”).

 

The preceding conveyance and transfer is made subject to (1) all real estate
taxes and assessments due and payable after the date hereof, which Grantee by
its acceptance hereof agrees to pay, (2) all easements, covenants, conditions,
restrictions and other matters of record, (3) all unrecorded leases, and (4) all
matters that would be disclosed by a diligent inspection and/or an accurate
survey of the Real Estate. Except for the preceding matters, Grantor covenants
with Grantee to warrant and defend title to the Real Estate against the lawful
claims of all persons claiming by, through or under Grantor, but against none
other.

 

 

 

[SIGNATURE ON FOLLOWING PAGE]

 

E-1

 

IN WITNESS WHEREOF, Grantor has executed this Limited Warranty Deed on the date
of notarization below to be effective as of the ___ day of __________ 2013.

 

  GRANTOR:       ELI LILLY AND COMPANY,   an Indiana corporation              
By:           Name:           Title:  

 

STATE OF                     )

                          )  SS:

COUNTY OF                  )

 

Before me, a Notary Public in and for said County and State, personally appeared
_______________________, _______________ of Eli Lilly and Company, who
acknowledged the execution of the foregoing Limited Warranty Deed on behalf of
said corporation.

 

Witness my hand and Notarial Seal this ___ day of __________, 2013.

 

                                                                        

(signature)

 

                                                                         

(printed name)                    Notary Public

 

My Commission Expires:     County of Residence:    

 

Send future real estate tax bills to

and Grantee's mailing address is:

 

I affirm under the penalties of perjury, that I have taken reasonable care to
redact each Social Security Number in this document, unless required by law.
Matthew G. DeLaruelle

 

This instrument prepared by: Matthew G. DeLaruelle, ICE MILLER LLP, One American
Square, Suite 2900, Indianapolis, IN 46282.

E-2

 

 

EXHIBIT A

TO

LIMITED WARRANTY DEED

LEGAL DESCRIPTION

 

(Faris I Building)

 

Lots 10, 11, 12 and part of Lots 8, 9, 13, 14, 15 and 16 of Russell's Heirs
Subdivision of Out Lot 26 of the Donation Lands of the City of Indianapolis, as
per plat thereof, recorded in Plat Book 2, page 24 in the Office of the Recorder
of Marion County, Indiana; also, part of the first alley West of Meridian
Street, lying North of Merrill Street, as vacated per Declaratory Resolution
99-CP-13VAC and recorded as Instrument #1999-0155155 in the said Recorder's
Office, all being more particularly described as follows:

 

Commencing at the Northeast corner of Lot 1 of Russell's Heirs Subdivision;
thence along the East line thereof, also being the West right of way or Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings-due North
along the center line of Meridian Street) 278.66 feet to the Point of Beginning;
thence continuing along the said West right of way, South 00 degrees 00 minutes
00 seconds East 121.60 feet to the Southeast corner of Lot 12 in said
subdivision; thence along the South line of said Lot 12 and the extension
thereof, also being the North right of way of Merrill Street, North 89 degrees
44 minutes 45 seconds West 277.54 feet; thence North 00 degrees 00 minutes 00
seconds East 106.74 feet; thence North 90 degrees 00 minutes 00 seconds East
81.20 feet; thence North 00 degrees 00 minutes 00 seconds East 14.50 feet;
thence South 89 degrees 44 minutes 45 seconds East 60.44 feet; thence North 00
degrees 15 minutes 15 seconds East 12.86 feet; thence South 89 degrees 44
minutes 45 seconds East 20.24 feet; thence South 00 degrees 15 minutes 15
seconds West 12.86 feet; thence South 89 degrees 44 minutes 45 seconds East
115.66 feet to the point of beginning.

 

(Faris I Access Parcel)

 

Part of Lots 1 through 9 inclusive of Russell's Heirs Subdivision of Out Lot 26
of the Donation Lands of the City of Indianapolis, as per plat thereof, recorded
in Plat Book 2, page 24 in the Office of the Recorder of Marion County, Indiana;
also, part of vacated Warsaw Street lying between Lots 6 and 7 of said Russell's
Heirs Subdivision, vacated per Declaratory Resolution No. D 66-27 and recorded
as Instrument #66-62087 in the said Recorder's Office; also, part of the alley
lying West of and adjacent to Lot 7 of said Russell's Heirs Subdivision, as
vacated per Declaratory Resolution 99-CP-13VAC and recorded as Instrument
#1999-0155155 in the said Recorder's Office, all being more particularly
described as follows:

 

Commencing at the Northeast corner of Lot 1 of said Russell's Heirs Subdivision;
thence along the East line thereof, also being the West right of way of Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings - due
North along the center line of Meridian Street) 15.00 feet to the Point of
Beginning; thence continuing along the said West right of way, South 00 degrees
00 minutes 00 seconds East 263.66 feet; thence North 89 degrees 44 minutes 45
seconds West 115.66 feet; thence North 00 degrees 15 minutes 15 seconds East
12.86 feet; thence North 89 degrees 44 minutes 45 seconds West 20.24 feet;
thence South 00 degrees 15 minutes 15 seconds West 12.86 feet; thence North 89
degrees 44 minutes 45 seconds West 57.44 feet; thence North 07 degrees 45

 

E-3

 

minutes 00 seconds East 59.28 feet; thence North 90 degrees 00 minutes 00
seconds East 41.60 feet; thence North 08 degrees 00 minutes 00 seconds East
130.50 feet; thence North 90 degrees 00 minutes 00 seconds East 13.20 feet;
thence North 00 degrees 00 minutes 00 seconds East 75.13 feet to a point which
bears North 89 degrees 51 minutes 00 seconds West 112.38 feet from the point of
beginning; thence South 89 degrees 51 minutes 00 seconds East 112.38 feet to the
point of beginning.

 

(Faris II Building)

 

Part of Lots 8 through 16, inclusive, Lots 17 through 20, inclusive, and part of
Lots 21 and 22 in Seidensticker's Subdivision of the East Half of Out Lot No. 15
of the Donation Lands of the City of Indianapolis, as per plat thereof, recorded
in Plat Book 2, page 93 in the Office of the Recorder of Marion County, Indiana;
also a strip of ground 10 feet wide by parallel lines lying East of and adjacent
to the East side of Lots 17 through 20 and that part of Lot 21 in said
Seidensticker's Subdivision; also, a part of Mechanic Street vacated per
Declaratory Resolution No. 99-CP-13 VAC recorded as Instrument No. 1999-0155155,
all being more particularly described as follows:

 

Commencing at the Southeast corner of Lot 16 in said subdivision; thence along
the South line of said Lot 16, also being the North right of way of Henry
Street, North 89 degrees 51 minutes 00 seconds West (basis of bearings-due North
along the center line of Meridian Street) 102.50 feet to the Point of Beginning;
thence North 00 degrees 00 minutes 00 seconds East 18.95 feet; thence North 90
degrees 00 minutes 00 seconds East 14.50 feet; thence North 00 degrees 00
minutes 00 seconds East 28.42 feet; thence North 90 degrees 00 minutes 00
seconds West 14.50 feet; thence North 00 degrees 00 minutes 00 seconds West
33.41 feet; thence North 90 degrees 00 minutes 00 seconds West 7.54 feet; thence
North 07 degrees 59 minutes 24 seconds East 145.24 feet; thence North 90 degrees
00 minutes 00 seconds West 113.00 feet; thence North 00 degrees 00 minutes 00
seconds West 52.00 feet; thence North 90 degrees 00 minutes 00 seconds West
36.38 feet to the West line of Lot 22 in said subdivision; thence along the West
line of Lots 22 through 17 in said subdivision, thence South 00 degrees 06
minutes 53 seconds East 276.25 feet to the Southwest corner of said Lot 17;
thence along the South line of said Lot 17 and the extension thereof, also being
the North right of way of Henry Street, South 89 degrees 51 minutes 00 seconds
East 136.18 feet to the point of beginning.

 

(Faris II Access Parcel)

 

Lots 1 through 7, Lots 23 and 24, part of Lots 8 through 16, and part of Lots 21
and 22, all in Seidensticker's Subdivision of the East Half of Out Lot No. 15 of
the Donation Lands of the City of Indianapolis, as per plat thereof, recorded in
Plat Book 2, page 93 in the Office of the Recorder of Marion County, Indiana;
also, a strip of ground 10 feet wide by parallel lines lying East of and
adjacent to the East side of Lots 22 through 24 and that part of Lot 21 in said
Seidensticker's Subdivision; also, part of Mechanic Street vacated per
Declaratory Resolution No. 99-CP-13 VAC recorded as Instrument #99-0155155, all
being more particularly described as follows:

 

Beginning at the Northeast corner of Lot 1 in said Seidensticker's Subdivision;
thence along the East line thereof, also being the West right of way of Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings - due
North along the center line of Meridian Street) 400.00 feet (plat) 400.21 feet
(measured) to the Southeast corner of Lot

 

E-4

 

16 in said subdivision; thence along the South line of said Lot 16, also being
the North right of way of Henry Street, North 89 degrees 51 minutes 00 seconds
West 102.50 feet; thence North 00 degrees 00 minutes 00 seconds East 18.95 feet;
thence North 90 degrees 00 minutes 00 seconds East 14.50 feet; thence North 00
degrees 00 minutes 00 seconds East 28.42 feet; thence North 90 degrees 00
minutes 00 seconds West 14.50 feet; thence North 00 degrees 00 minutes 00
seconds West 33.41 feet; thence North 90 degrees 00 minutes 00 seconds West 7.54
feet; thence North 07 degrees 59 minutes 24 seconds East 142.24 feet; thence
North 90 degrees 00 minutes 00 seconds West 113.00 feet; thence North 00 degrees
00 minutes 00 seconds West 52.00 feet; thence North 90 degrees 00 minutes 00
seconds West 36.38 feet to the West line of Lot 22 in said subdivision; thence
along the West line of Lots 22 through 24 in said subdivision, North 00 degrees
06 minutes 53 seconds West 123.56 feet to the Northwest corner of said Lot 24,
which lies on the South right of way line of South Street; thence along said
right of way South 89 degrees 56 minutes 46 seconds East 240.00 feet (plat)
239.47 feet (measured) to the point of beginning.

 

EXCEPTING THEREFROM:

 

Part of that 1.431 acre tract of land described as “Parcel 4” in the Special
Warranty Deed from Kite Henry, LLC to Eli Lilly and Company recorded as
Instrument Number 2002-0251905 in the Office of the Marion County Recorder being
described as follows:

 

Beginning at the northeast corner of Lot 1 in Seidensticker’s Subdivision per
plat thereof recorded in Plat Book 2, Page 93; thence South 00 degrees 00
minutes 00 seconds East (basis of bearings is centerline of Meridian Street =
North 00 degrees 00 minutes 00 seconds East) along the west right of way line of
Meridian Street a distance of 175.33 feet; thence North 90 degrees 00 minutes 00
seconds West a distance of 89.85 feet to a westerly corner of the tract of land
described as Parcel 4 in Instrument number 2002-251905; thence the following
five courses along the westerly and north lines of said tract:

 

1. North 90 degrees 00 minutes 00 seconds West a distance of 113.00 feet;

 

2. thence North 00 degrees 00 minutes 00 seconds East a distance of 52.00 feet;

 

3. thence North 90 degrees 00 minutes 00 seconds West a distance of 36.38 feet;

 

4. thence North 00 degrees 06 minutes 53 seconds West a distance of 123.56 feet;

 

5. thence South 89 degrees 56 minutes 46 seconds East a distance of 239.47 feet
(240.00 feet, plat) to the Point of Beginning.

 

(Parking Garage and Cafeteria/Conference Building)

 

Part of Lots 1 through 8, part of Lots 13 through 16, all of Lots 17 through 23,
inclusive, and part of Lot 24 of Russell's Heirs Subdivision of Out Lot 26 of
the Donation Lands of the City of Indianapolis, as per plat thereof, recorded in
Plat Book 2, page 24 in the Office of the Recorder of Marion County, Indiana;
also, part of the alleys and/or street heretofore vacated lying within the block
bounded by Meridian Street, Merrill Street, Illinois Street, and Henry Street;
also, part of Out Lot 26 of the Donation Lands of the City of Indianapolis, more
particularly described as a parcel of ground 192 feet in length from North to
South by 60 feet in width from East to West, lying West of and adjoining the

 

E-5

 

alley running along the West side of Lots 1 to 6 and East of and adjoining the
alley running along the East side of said Lots 19 to 24, all being more
particularly described as follows:

 

Commencing at the Northeast corner of Lot 1 of said Russell's Heirs Subdivision;
thence along the East line thereof, also being the West right of way of Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings-due North
along the center line of Meridian Street) 15.00 feet; thence North 89 degrees 51
minutes 00 seconds West 112.38 feet to the Point of Beginning; thence South 00
degrees 0 minutes 00 seconds West 75.13 feet; thence South 90 degrees 00 minutes
00 seconds West 13.20 feet; thence South 08 degrees 00 minutes 00 seconds West
130.50 feet; thence South 90 degrees 00 minutes 00 seconds West 41.60 feet;
thence South 07 degrees 45 minutes 00 seconds West 59.28 feet; thence North 89
degrees 44 minutes 45 seconds West 3.00 feet; thence South 00 degrees 00 minutes
00 seconds West 14.50 feet; thence South 90 degrees 00 minutes 00 seconds West
81.20 feet; thence South 00 degrees 00 minutes 00 seconds West 106.74 feet to
the South line of Lot 13 in said subdivision; thence along the South line of
said Lot 13, also being the North right of way of Merrill Street, North 89
degrees 44 minutes 45 seconds West 138.53 feet to the Southwest corner of said
Lot 13; thence along the West line of said Lots 13 through 24, also being the
East right of way of Illinois Street, North 00 degrees 12 minutes 15 seconds
West 384.51 feet to a point which bears North 89 degrees 51 minutes 00 seconds
West 305.05 feet from the point of beginning; thence South 89 degrees 51 minutes
00 seconds East 305.05 feet to the point of beginning.

 

(Fitness Center and Surrounding Parking)

 

A portion of Out Lot 25 in the City of Indianapolis, lying north of Merrill
Street, east of Meridian Street and west of Madison Avenue and Union Street, and
all of vacated Merrill Street (vacated in Instrument number 99-156437), and a
portion of Lots 1, 2, 3, 4, and 5, and all of Lots 6, 8, 9, 10, 11, 12, 13, 14,
15, 16, and 17 and the included vacated alleys, the vacated portion of Norwood
Street and a portion of Union Street in McCarty Heirs’ Subdivision of Out Lots
113 and a part of Lots 1, 2, 3, and 4 in McCarty Heirs’ Subdivision of Out Lots
114 in the Donation Lands of the City of Indianapolis, as per plat thereof,
recorded in Plat Book 2, page 54, in the Office of the Recorder of Marion
County, Indiana; and also a portion of Lot 20 and all of Lots 21, 22, 23, and 24
in Edwin Ray’s Partition of Out Lot 115 of the Donation Land of the City of
Indianapolis, as per plat thereof recorded in Town Lot Record 17, pages 470 and
471 in said Recorder’s office described as follows:

 

BEGINNING at the intersection of the east right-of-way line of Meridian Street
and the north right-of-way line of Merrill Street; thence North 00 degrees 07
minutes 56 seconds East 410.17 feet along the east right-of-way line of said
Meridian Street; thence South 89 degrees 51 minutes 29 seconds East 76.07 feet
to southwest right-of-way line of Madison Avenue; thence South 19 degrees 57
minutes 19 seconds East 320.88 feet along said southwest right-of-way line to
the intersection of said southwest right-of-way line with the west right-of-way
line of Union Street; thence South 00 degrees 00 minutes 00 seconds East 108.83
feet along said west right-of-way line to the northeast corner of said vacated
Merrill Street (Instrument number 99-156437); thence South 00 degrees 00 minutes
00 seconds East 40.00 feet to the southeast corner of said vacated Merrill
Street; thence South 00 degrees 00 minutes 00 seconds East 20.00 feet along the
west right-of-way line of said Union Street; thence South 89 degrees 51 minutes
29 seconds East 58.52 feet to the west right-of-way line of the proposed
re-alignment of Madison Avenue;

 

E-6

 

thence along said proposed west right-of-way line, Southerly 149.80 feet along
an arc to the right and having a radius of 556.00 feet and subtended by a long
chord having a bearing of South 07 degrees 32 minutes 52 seconds East and a
length of 149.35 feet; thence South 00 degrees 00 minutes 00 seconds East 431.88
feet along said proposed right-of-way, parallel with the centerline of vacated
Union Street, to the north line of the Lilly Day Care Center Parcel as shown on
the certain Land Title Survey prepared by Paul I. Cripe, Inc. under Project No.
98438-30000, dated May 16, 1999; thence North 89 degrees 38 minutes 53 seconds
West 238.90 feet along said north line to the east line of an alley; thence
North 07 degrees 01 minute 04 seconds East 160.01 feet along said east line to
the northwest corner of said Lot 24 of Edwin Ray’s Partition of Out Lot 115;
thence South 89 degrees 38 minutes 53 seconds East 11.87 feet along the north
line of said Lot 24; thence North 00 degrees 21 minutes 07 seconds East 40.00
feet to the southwest corner of said Lot 6 in McCarty Heirs’ Subdivision of Out
Lot 113; thence North 00 degrees 00 minutes 00 seconds East 45.50 feet along the
west line of said Lot 6 to the northwest corner of said Lot 6; thence North 89
degrees 38 minutes 53 seconds West 142.41 feet along the south line of said Lot
8 in McCarty Heirs’ Subdivision of Out Lot 113 to the southeast right-of-way
line of Meridian Street; thence North 13 degrees 49 minutes 07 seconds East
364.50 feet to the southwest corner of said vacated Merrill Street (Instrument
number 99-156437); thence North 03 degrees 00 minutes 12 seconds West 40.06 feet
to the northwest corner of said vacated Merrill Street and the POINT OF
BEGINNING and containing 5.222 acres, more or less. The bearings in this
description are based upon the centerline of vacated Union Street having a
bearing of South 00 degrees 00 minutes 00 seconds East.

 

EXCEPTING THEREFROM:

 

A portion of Out Lot 25 in the City of Indianapolis, lying north of Merrill
Street, east of Meridian Street and west of Madison Avenue and Union Street, and
all of vacated Merrill Street (vacated in Instrument number 99-156437), and a
portion of Lots 14, 15, 16, and 17 and the included vacated alleys in McCarty
Heirs' Subdivision of Out Lots 113 in the Donation Lands of the City of
Indianapolis, as per plat thereof, recorded in Plat Book 2, page 54, in the
Office of the Recorder of Marion County, Indiana described as follows:

 

BEGINNING at the intersection of the east right-of-way line of Meridian Street
and the north right-of-way line of Merrill Street; thence North 00 degrees 07
minutes 56 seconds East 410.17 feet along the east right-of-way line of said
Meridian Street; thence South 89 degrees 51 minutes 29 seconds East 76.07 feet
to southwest right-of-way line of Madison Avenue; thence South 19 degrees 57
minutes 19 seconds East 320.88 feet along said southwest right-of-way line to
the intersection of said southwest right-of-way line with the west right-of-way
line of Union Street; thence South 00 degrees 00 minutes 00 seconds East 108.83
feet along said west right-of-way line to the northeast comer of said vacated
Merrill Street (Instrument number 99-156437); thence South 00 degrees 00 minutes
00 seconds East 40.00 feet to the southeast corner of said vacated Merrill
Street; thence South 00 degrees 00 minutes 00 seconds East 12.36 feet along the
west right-of-way line of said Union Street; thence South 89 degrees 46 minutes
40 seconds West 100.67 feet; thence South 00 degrees 27 minutes 40 seconds West
33.53 feet; thence North 88 degrees 56 minutes 26 seconds West 16.35 feet;
thence South 00 degrees 49 minutes 49 seconds East 146.66 feet to the face of
curb on the north side of the Lilly Recreational Center; thence North 89 degrees
50 minutes 51 seconds West along said face of curb a distance of 80.97 feet to
the east end of a brick retaining wall; thence North 01 degrees 17 minutes 51
seconds East along the east face of said brick retaining wall a

 

E-7

 

distance of 1.32 feet; thence North 89 degrees 32 minutes 14 seconds West along
the north face of said brick retaining wall a distance of 35.37 feet to the
southeast right-of-way line of Meridian Street; thence North 13 degrees 49
minutes 07 seconds East 196.95 feet to the southwest corner of said vacated
Merrill Street (Instrument number 99-156437); thence North 03 degrees 00 minutes
12 seconds West 40.06 feet to the northwest corner of said vacated Merrill
Street and the POINT OF BEGINNING. The bearings in this description are based
upon the centerline of vacated Union Street having a bearing of South 00 degrees
00 minutes 00 seconds East.

 

 

E-8

 

EXHIBIT F

 

BILL OF SALE

 

KNOW ALL MEN BY THESE PRESENTS, that ELI LILLY AND COMPANY, an Indiana
corporation ("Seller"), in consideration of Ten and 00/00 Dollars ($10.00), the
receipt and sufficiency of which are hereby acknowledged, does hereby sell,
assign, transfer, quit claim and set over unto
__________________________________ ("Purchaser"), all items of décor, furniture,
equipment and other personal property owned by Seller and located on the real
estate legally described on Exhibit A attached hereto on the date hereof (the
"Personal Property").

 

TO HAVE AND TO HOLD the Personal Property unto Purchaser and Purchaser's legal
representatives, successors and assigns forever.

 

This Bill of Sale is delivered pursuant to that certain Agreement of Purchase
and Sale dated __________ ___, 2013 between Assignor, as seller, and Select
Income REIT, as purchaser, as assigned to Assignee [and as amended by — Add
Description of Amendments, if any] (the "Purchase Agreement"), and is subject to
all of the terms and conditions thereof, including without limitation Section 7
thereof.

 

Seller represents and warrants to Purchaser that the Personal Property is free
of any liens or encumbrances in favor of anyone claiming by, through or under
Seller other than (i) matters of record, and (ii) the rights of tenants pursuant
to the Leases (as defined in the Purchase Agreement).

 

THE PERSONAL PROPERTY SOLD HEREUNDER IS SOLD IN ITS "AS IS", "WHERE IS"
CONDITION WITHOUT ANY REPRESENTATION OR WARRANTY BY SELLER EXCEPT AS EXPRESSLY
SET FORTH ABOVE AND SELLER HEREBY EXPRESSLY DISCLAIMS ANY WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the _____ day of
________________, 2013.

 

 

SELLER:

 

ELI LILLY AND COMPANY,

an Indiana corporation

 

  By:           Name:           Title:  

 

 

 

F-1

 

EXHIBIT G

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Eli Lilly and Company, an Indiana corporation ("Assignor"), hereby
sells, transfers, assigns, delegates and sets over unto
_________________________________("Assignee"), its legal representatives,
successors and assigns, all of Assignor's rights, title, interests, duties,
obligations and liabilities in, to and under those certain leases and other
leasing agreements referred to on Exhibit A attached hereto (the "Leases").
Notwithstanding the foregoing, Assignor shall retain its rights as Landlord
under that certain Sublease Agreement, dated March 1, 2011, by and between
Assignor and Rolls-Royce Corporation, as Tenant, as amended by that certain
First Amendment to Sublease Agreement, dated March 11, 2013 with respect to the
obligations of Tenant accruing prior to said First Amendment and relating to the
property removed by said First Amendment, which obligations survive pursuant to
Section 3 of said First Amendment, and such rights are not assigned to Assignee.

 

Assignee does hereby accept the foregoing assignment of the Leases, and does
hereby assume and agree to perform, fulfill and observe all of the duties,
obligations and liabilities to be performed, fulfilled or observed by the
landlord/lessor/owner under the Leases, as if Assignee was the original landlord
under the Leases.

 

This Assignment and Assumption of Leases is delivered pursuant to that certain
Agreement of Purchase and Sale dated __________ ___, 2013 between Assignor, as
seller, and __________, as purchaser, as assigned to Assignee [and as amended by
— Add Description of Amendments, if any], and is subject to all of the terms and
conditions thereof, including without limitation Section 7 thereof.

 

This Assignment and Assumption of Leases shall be binding on and shall inure to
the benefit of Assignor and Assignee and their respective legal representatives,
heirs, successors and assigns.

 

This Assignment and Assumption of Leases may be executed in counterparts, and as
so executed shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Leases as of the ____ day of ___________, 2013.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

G-1

 

SIGNATURE PAGE

 

TO

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

 

ASSIGNOR:

 

ELI LILLY AND COMPANY,

an Indiana corporation

 

  By:     Name:     Title:  

 

 

ASSIGNEE:

  

  By:           Its:  

 

 

G-2

 

EXHIBIT H

 

ASSIGNMENT AND ASSUMPTION OF PERMITS AND WARRANTIES

 

FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ELI LILLY AND COMPANY, an Indiana corporation ("Assignor"), hereby
sells, transfers, assigns, delegates and sets over unto _________________
("Assignee"), its legal representatives, successors and assigns, without
recourse or warranty whatsoever, to the extent assignable without the consent of
third parties, all of Assignor’s rights, title, interests, duties, obligations
and liabilities under or with respect to the "Permits" and the "Warranties", as
such terms are defined in that certain Agreement of Purchase and Sale dated
__________ ___, 2013 between Assignor, as seller, and Select Income REIT, as
purchaser, as assigned to Assignee [and as amended by — Add Description of
Amendments, if any] (the "Purchase Agreement").

 

Assignee does hereby accept the foregoing assignment of the Permits and the
Warranties and does hereby assume and agree to perform, fulfill and observe all
of the duties, obligations and liabilities to be performed, fulfilled or
observed by the owner of the Property (as defined in the Purchase Agreement)
under or with respect to the Permits and the Warranties as if Assignee was the
original named party under the Permits and the Warranties.

 

This Assignment and Assumption of Permits and Warranties is delivered subject to
all of the terms and conditions of the Purchase Agreement, including without
limitation Section 7 thereof.

 

This Assignment and Assumption of Permits and Warranties shall be binding on and
shall inure to the benefit of Assignor and Assignee and their respective legal
representatives, heirs, successors and assigns.

 

This Assignment and Assumption of Permits and Warranties may be executed in
counterparts, and as so executed shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Permits and Warranties as of the ____ day of ____________, 2013.

 

 

ASSIGNOR:

 

ELI LILLY AND COMPANY,

an Indiana corporation

 

  By:     Name:     Title:    

ASSIGNEE:

 

  By:           Its:  

 

 

H-1

 

EXHIBIT I

 

Form of Notice to Tenants regarding Transfer of Property

 

____________, 2013


VIA FEDERAL EXPRESS

[Tenant]

 

Re: [NAME OF PROPERTY]

 

Dear [Tenant]:

 

You are hereby advised that the above-referenced property in which you are a
tenant was sold by Eli Lilly and Company ("Seller") to ______________ ("New
Owner") and your lease was assigned and transferred effective as the date of
this letter to New Owner, whose address is set forth below. Your security
deposit, if any, has been transferred to New Owner. [FOR ROLLS-ROYCE NOTICE: The
Capital Repair Fund (as defined in the Sublease) in the amount of
$________________________, has been transferred to New Owner.] The above
referenced property will be managed by [MANAGEMENT COMPANY] and all checks for
rent and other charges should be made payable to New Owner and forwarded to:

 

In accordance with the terms of your lease, copies of all future notices to
landlord should be sent to:

 

[PURCHASER]

 

If you have any questions or need any additional information, please feel free
to contact __________ at [Telephone Number].

 

 

  Sincerely,      

SELLER:

 

ELI LILLY AND COMPANY,

an Indiana corporation

 

  By:     Name:     Title:    

NEW OWNER:

 

  By:           Its:  

 

 

I-1

 

EXHIBIT J

 

PARTIAL ASSIGNMENT OF PARKING AGREEMENT

 

This PARTIAL ASSIGNMENT OF PARKING AGREEMENT (this "Agreement") is made and
entered into as of the ___ day of __________, 2013 ("Effective Date"), by and
between ELI LILLY AND COMPANY, an Indiana corporation ("Assignor"), and
__________, a __________ ("Assignee").

 

RECITALS

 

A. Assignor entered into that certain Parking Agreement, dated March 1, 2011
(the "Parking Agreement"), by and among the City of Indianapolis Department of
Metropolitan Development, on behalf of the Metropolitan Development Commission
of Marion County, Indiana, acting as the redevelopment commission of the City of
Indianapolis, Indiana, under Indiana Code §36-7-15.1, for and on behalf of the
redevelopment district referred to in Indiana Code §36-3-1-6(c)(3) ("DMD"),
Assignor and Rolls-Royce Corporation, a Delaware corporation ("Rolls-Royce");
and

 

B. Contemporaneously herewith, Assignor is selling to Assignee a portion of the
Faris Property (this and all other capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Parking
Agreement) consisting of (i) the Faris II Building, (ii) the
Cafeteria-Conference Building and Parking Garage, (iii) the Faris I Building,
(iv) the Fitness Center, (v) the South Parking Lot, all as depicted on Exhibit A
to the Parking Agreement and Exhibit A attached hereto, and (vi) that portion of
the North Parking Lot depicted on Exhibit A to the Parking Agreement that is
shown as the North Parking Lot on Exhibit A attached hereto (collectively, the
"Transferred Property").

 

C. Contemporaneously herewith, Assignor is assigning all of its right, title and
interest in and to the Faris Property Lease, as amended, to Assignee.

 

D. Assignor is retaining ownership of that portion of the Faris Property
consisting of (i) the Brougher Premises and the Pennsylvania Parking Lot
depicted on Exhibit A of the Parking Agreement, and (ii) that portion of the
North Parking Lot depicted on Exhibit A to the Parking Agreement that is shown
as the Brougher Parking Lot on Exhibit A attached hereto (collectively, the
"Retained Property").

 

E. Assignor desires to assign its rights and obligations under the Parking
Agreement with respect to the Transferred Property to Assignee and Assignee
desires to assume said rights and obligations pursuant to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

J-1

 

 

 

1. Assignment. Assignor hereby transfers, conveys and assigns to Assignee all of
Assignor's rights, duties, obligations and liabilities with respect to the
Transferred Property under the Parking Agreement.

 

2. Assumption. Assignee does hereby accept the foregoing assignment and does
hereby assume and agree to perform, fulfill and observe all of the duties,
obligations and liabilities to be performed, fulfilled or observed by Assignor
under the Parking Agreement with respect to the Transferred Property on or after
the Effective Date.

 

3. Acknowledgement. For the benefit of Rolls-Royce and DMD, (i) Assignee hereby
acknowledges its obligations as successor landlord under the Faris Property
Lease and hereby acknowledges the continuing rights of DMD with respect to the
Faris Parking Facilities located on the Transferred Property; and (ii) Assignor
hereby acknowledges the continuing rights of DMD with respect to the Faris
Parking Facilities located on the Retained Property.

 

4. Indemnification. Assignee shall indemnify, defend and hold Assignor harmless
from and against any and all liability, cost and expense, including, without
limitation, reasonable attorneys' fees, arising out of or in connection with the
duties, obligations and liabilities to be performed, fulfilled or observed by
"Lilly" with respect to the Transferred Property under the Parking Agreement on
or after the Effective Date. Assignor shall indemnify, defend and hold Assignee
harmless from and against any and all liability, cost and expense, including
without limitation reasonable attorneys' fees, arising out of or in connection
with the duties, obligations or liabilities to be performed, fulfilled or
observed by "Lilly" under the Parking Agreement (a) prior to the Effective Date,
and (b) with respect to the Retained Property, on or after the Effective Date.

 

5. Successors and Assigns. This Assignment and Assumption of Leases shall be
binding on and shall inure to the benefit of Assignor and Assignee and their
respective legal representatives, heirs, successors and assigns.

 

6. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
instrument.

 

 

 

[Signatures on the Following Page]

 

J-2

 



 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the Effective Date.

 



 "ASSIGNOR"

 

 ELI LILLY AND COMPANY, an Indiana corporation

 



 

        By:           Name:           Title:  

 



 "ASSIGNEE"

 

 ____________________, a __________



 



 

  By:           Name:           Title:  

J-3

 

CONSENT

TO

PARTIAL ASSIGNMENT OF PARKING AGREEMENT

 

DMD and Rolls-Royce hereby consent to the foregoing Partial Assignment of
Parking Agreement and agree as follows:

 

1. As used in Section 5 of the Parking Agreement, "Lilly" shall mean Assignee.
As used in Sections 6(a) and 6(b) of the Parking Agreement, "Lilly" shall mean
both Assignor and Assignee. As used in every other section of the Parking
Agreement, "Lilly" shall mean Assignor and/or Assignee, as applicable.

 

2. DMD agrees to provide to Assignor and Assignee copies of Event Schedules
pursuant to Section 5(b)(i) and 5(b)(ii) of the Parking Agreement and notices
given to Rolls-Royce under clause (A) of the second sentence of Section
5(b)(iii) of the Parking Agreement; provided that Assignor’s and Assignee’s sole
remedy for a breach of this Section by DMD shall be specific performance.

 

3. Assignor may assign all of its rights and obligations under the Parking
Agreement with respect to all or any portion of the Retained Property (the
“Retained Property Portion”) to a party that: (i) purchases such Retained
Property Portion; and (ii) provides to DMD and Rolls-Royce a written
acknowledgment of the continuing rights of DMD hereunder with respect to such
Retained Property Portion.

 

4. Assignee may assign all of its rights and obligations under the Parking
Agreement to a party that: (i) purchases the Transferred Property; (ii)
acknowledges its obligations as successor landlord under the Faris Property
Lease; and (iii) provides to DMD and Rolls-Royce a written acknowledgment of the
continuing rights of DMD hereunder with respect to the Transferred Property.

 

5. Assignee's address for notices under the Parking Agreement is:

 

405 Park Avenue, 15th Floor

New York, NY 10022

Attn:

 

With a copy to:

 

 

[SIGNATURE PAGE FOLLOWS]

J-4

 

IN WITNESS WHEREOF, DMD and Rolls-Royce have caused the foregoing Consent to
Partial Assignment of Parking Agreement to be duly executed as of the date first
written above.

 

CITY OF INDIANAPOLIS DEPARTMENT OF METROPOLITAN DEVELOPMENT, on behalf of the
Metropolitan Development Commission of Marion County, Indiana, acting as the
redevelopment commission of the City of Indianapolis, Indiana, under Indiana
Code §36-7-15.1, for and on behalf of the redevelopment district referred to in
Indiana Code §36-3-1-6(c)(3)

 

By:       Printed:       Title:  

 

ROLLS-ROYCE CORPORATION

 

By:       Printed:       Title:  

J-5

 

Exhibit A

[image_002.jpg]



 

 

 

J-6

 

EXHIBIT K

 

PARTIAL ASSIGNMENT OF CITY MAINTENANCE AGREEMENT

 

PARTIAL ASSIGNMENT OF AGREEMENT

 

This PARTIAL ASSIGNMENT OF AGREEMENT (this "Assignment") is made and entered
into as of the ___ day of December, 2013 ("Effective Date"), by and between ELI
LILLY AND COMPANY, an Indiana corporation ("Assignor"), and __________, a
__________ ("Assignee").

 

RECITALS

 

A. Assignor entered into that certain Agreement, dated October 18, 2000, with
the Consolidated City of Indianapolis, Marion County, Indiana Department of
Capital Asset Management (as amended by that certain First Amendment to
Agreement, dated October 25, 2001, executed by Assignor and Consolidated City of
Indianapolis, Marion County, Indiana, Department of Public Works, the
"Agreement"); and

 

B. Contemporaneously herewith, Assignor is selling to Assignee certain real
estate located within the Project Area (as defined in the Agreement), which real
estate is legally described on Exhibit A attached hereto (collectively, the
"Transferred Property").

 

E. In connection with the sale of the Transferred Property, Assignor desires to
assign certain obligations under the Agreement to Assignee and Assignee desires
to assume such obligations pursuant to the terms and conditions of this
Assignment.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Assignment. Assignor hereby assigns to Assignee all of Assignor's duties,
obligations and liabilities under Section 3 of the Agreement as the same relate
to (i) the Transferred Property, (ii) the parcel depicted on Exhibit B attached
hereto (the "Pedestrian Mall Parcel"), and (iii) any public streets and walkways
adjoining the Transferred Property or the Pedestrian Mall Parcel (collectively,
the "Assigned Obligations").

 

2. Assumption. Assignee does hereby accept the foregoing assignment and does
hereby assume the Assigned Obligations.

 

3. Indemnification. Assignee shall indemnify, defend and hold Assignor harmless
from and against any and all liability, cost and expense, including without
limitation reasonable attorneys' fees, arising out of or in connection with the
Assigned Obligations to be performed, fulfilled or observed by "Lilly" under the
Agreement on or after the Effective Date. Assignor shall indemnify, defend and
hold Assignee harmless from and against any and all liability, cost and expense,
including without limitation reasonable attorneys' fees, arising out of or in

K-1

 

connection with the Assigned Obligations to be performed, fulfilled or observed
by "Lilly" under the Agreement prior to the Effective Date.

 

4. Successor and Assigns. This Assignment shall be binding on and shall inure to
the benefit of Assignor and Assignee and their respective legal representatives,
heirs, successors and assigns.

 

5. Counterparts. This Assignment may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
instrument.

 

 

[Signatures on the Following Page]

 

K-2

 

IN WITNESS WHEREOF, the parties have caused this Assignment to be duly executed
as of the Effective Date.

 

"ASSIGNOR"

 

ELI LILLY AND COMPANY, an Indiana corporation

 

By:         Name:       Title:  

 

"ASSIGNEE"

 

____________________, a __________

 

By:         Name:       Title:  

K-3

 

Exhibit A

 

Legal Description of the Transferred Property

 

(Faris I Building)

 

Lots 10, 11, 12 and part of Lots 8, 9, 13, 14, 15 and 16 of Russell's Heirs
Subdivision of Out Lot 26 of the Donation Lands of the City of Indianapolis, as
per plat thereof, recorded in Plat Book 2, page 24 in the Office of the Recorder
of Marion County, Indiana; also, part of the first alley West of Meridian
Street, lying North of Merrill Street, as vacated per Declaratory Resolution
99-CP-13VAC and recorded as Instrument #1999-0155155 in the said Recorder's
Office, all being more particularly described as follows:

 

Commencing at the Northeast corner of Lot 1 of Russell's Heirs Subdivision;
thence along the East line thereof, also being the West right of way of Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings - due
North along the center line of Meridian Street) 278.66 feet to the Point of
Beginning; thence continuing along the said West right of way, South 00 degrees
00 minutes 00 seconds East 121.60 feet to the Southeast corner of Lot 12 in said
subdivision; thence along the South line of said Lot 12 and the extension
thereof, also being the North right of way of Merrill Street, North 89 degrees
44 minutes 45 seconds West 277.54 feet; thence North 00 degrees 00 minutes 00
seconds East 106.74 feet; thence North 90 degrees 00 minutes 00 seconds East
81.20 feet; thence North 00 degrees 00 minutes 00 seconds East 14.50 feet;
thence South 89 degrees 44 minutes 45 seconds East 60.44 feet; thence North 00
degrees 15 minutes 15 seconds East 12.86 feet; thence South 89 degrees 44
minutes 45 seconds East 20.24 feet; thence South 00 degrees 15 minutes 15
seconds West 12.86 feet; thence South 89 degrees 44 minutes 45 seconds East
115.66 feet to the point of beginning.

 

(Faris I Access Parcel)

 

Part of Lots 1 through 9 inclusive of Russell's Heirs Subdivision of Out Lot 26
of the Donation Lands of the City of Indianapolis, as per plat thereof, recorded
in Plat Book 2, page 24 in the Office of the Recorder of Marion County, Indiana;
also, part of vacated Warsaw Street lying between Lots 6 and 7 of said Russell's
Heirs Subdivision, vacated per Declaratory Resolution No. D 66-27 and recorded
as Instrument #66-62087 in the said Recorder's Office; also, part of the alley
lying West of and adjacent to Lot 7 of said Russell's Heirs Subdivision, as
vacated per Declaratory Resolution 99-CP-13VAC and recorded as Instrument
#1999-0155155 in the said Recorder's Office, all being more particularly
described as follows:

 

Commencing at the Northeast corner of Lot 1 of said Russell's Heirs Subdivision;
thence along the East line thereof, also being the West right of way of Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings - due
North along the center line of Meridian Street) 15.00 feet to the Point of
Beginning; thence continuing along the said West right of way, South 00 degrees
00 minutes 00 seconds East 263.66 feet; thence North 89 degrees 44 minutes 45
seconds West 115.66 feet; thence North 00 degrees 15 minutes 15 seconds East
12.86 feet; thence North 89 degrees 44 minutes 45 seconds West 20.24 feet;
thence South 00 degrees 15 minutes 15 seconds West 12.86 feet; thence North 89
degrees 44 minutes 45 seconds West 57.44 feet; thence North 07 degrees 45
minutes 00 seconds East 59.28 feet; thence North 90 degrees 00 minutes 00
seconds East 41.60 feet; thence North 08 degrees 00 minutes 00 seconds East
130.50 feet; thence

  

K-4

 

North 90 degrees 00 minutes 00 seconds East 13.20 feet; thence North 00 degrees
00 minutes 00 seconds East 75.13 feet to a point which bears North 89 degrees 51
minutes 00 seconds West 112.38 feet from the point of beginning; thence South 89
degrees 51 minutes 00 seconds East 112.38 feet to the point of beginning.

 

(Faris II Building)

 

Part of Lots 8 through 16, inclusive, Lots 17 through 20, inclusive, and part of
Lots 21 and 22 in Seidensticker's Subdivision of the East Half of Out Lot No. 15
of the Donation Lands of the City of Indianapolis, as per plat thereof, recorded
in Plat Book 2, page 93 in the Office of the Recorder of Marion County, Indiana;
also a strip of ground 10 feet wide by parallel lines lying East of and adjacent
to the East side of Lots 17 through 20 and that part of Lot 21 in said
Seidensticker's Subdivision; also, a part of Mechanic Street vacated per
Declaratory Resolution No. 99-CP-13 VAC recorded as Instrument No. 1999-0155155,
all being more particularly described as follows:

 

Commencing at the Southeast corner of Lot 16 in said subdivision; thence along
the South line of said Lot 16, also being the North right of way of Henry
Street, North 89 degrees 51 minutes 00 seconds West (basis of bearings - due
North along the center line of Meridian Street) 102.50 feet to the Point of
Beginning; thence North 00 degrees 00 minutes 00 seconds East 18.95 feet; thence
North 90 degrees 00 minutes 00 seconds East 14.50 feet; thence North 00 degrees
00 minutes 00 seconds East 28.42 feet; thence North 90 degrees 00 minutes 00
seconds West 14.50 feet; thence North 00 degrees 00 minutes 00 seconds West
33.41 feet; thence North 90 degrees 00 minutes 00 seconds West 7.54 feet; thence
North 07 degrees 59 minutes 24 seconds East 145.24 feet; thence North 90 degrees
00 minutes 00 seconds West 113.00 feet; thence North 00 degrees 00 minutes 00
seconds West 52.00 feet; thence North 90 degrees 00 minutes 00 seconds West
36.38 feet to the West line of Lot 22 in said subdivision; thence along the West
line of Lots 22 through 17 in said subdivision, thence South 00 degrees 06
minutes 53 seconds East 276.25 feet to the Southwest corner of said Lot 17;
thence along the South line of said Lot 17 and the extension thereof, also being
the North right of way of Henry Street, South 89 degrees 51 minutes 00 seconds
East 136.18 feet to the point of beginning.

 

(Faris II Access Parcel)

 

Lots 1 through 7, Lots 23 and 24, part of Lots 8 through 16, and part of Lots 21
and 22, all in Seidensticker's Subdivision of the East Half of Out Lot No. 15 of
the Donation Lands of the City of Indianapolis, as per plat thereof, recorded in
Plat Book 2, page 93 in the Office of the Recorder of Marion County, Indiana;
also, a strip of ground 10 feet wide by parallel lines lying East of and
adjacent to the East side of Lots 22 through 24 and that part of Lot 21 in said
Seidensticker's Subdivision; also, part of Mechanic Street vacated per
Declaratory Resolution No. 99-CP-13 VAC recorded as Instrument #99-0155155, all
being more particularly described as follows:

 

Beginning at the Northeast corner of Lot 1 in said Seidensticker's Subdivision;
thence along the East line thereof, also being the West right of way of Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings - due
North along the center line of Meridian Street) 400.00 feet (plat) 400.21 feet
(measured) to the Southeast corner of Lot 16 in said subdivision; thence along
the South line of said Lot 16, also being the North right of way of Henry
Street, North 89 degrees 51 minutes 00 seconds West 102.50 feet;

 

K-5

 

thence North 00 degrees 00 minutes 00 seconds East 18.95 feet; thence North 90
degrees 00 minutes 00 seconds East 14.50 feet; thence North 00 degrees 00
minutes 00 seconds East 28.42 feet; thence North 90 degrees 00 minutes 00
seconds West 14.50 feet; thence North 00 degrees 00 minutes 00 seconds West
33.41 feet; thence North 90 degrees 00 minutes 00 seconds West 7.54 feet; thence
North 07 degrees 59 minutes 24 seconds East 142.24 feet; thence North 90 degrees
00 minutes 00 seconds West 113.00 feet; thence North 00 degrees 00 minutes 00
seconds West 52.00 feet; thence North 90 degrees 00 minutes 00 seconds West
36.38 feet to the West line of Lot 22 in said subdivision; thence along the West
line of Lots 22 through 24 in said subdivision, North 00 degrees 06 minutes 53
seconds West 123.56 feet to the Northwest corner of said Lot 24, which lies on
the South right of way line of South Street; thence along said right of way
South 89 degrees 56 minutes 46 seconds East 240.00 feet (plat) 239.47 feet
(measured) to the point of beginning.

 

EXCEPTING THEREFROM:

 

Part of that 1.431 acre tract of land described as “Parcel 4” in the Special
Warranty Deed from Kite Henry, LLC to Eli Lilly and Company recorded as
Instrument Number 2002-0251905 in the Office of the Marion County Recorder being
described as follows:

 

Beginning at the northeast corner of Lot 1 in Seidensticker’s Subdivision per
plat thereof recorded in Plat Book 2, Page 93; thence South 00 degrees 00
minutes 00 seconds East (basis of bearings is centerline of Meridian Street =
North 00 degrees 00 minutes 00 seconds East) along the west right of way line of
Meridian Street a distance of 175.33 feet; thence North 90 degrees 00 minutes 00
seconds West a distance of 89.85 feet to a westerly corner of the tract of land
described as Parcel 4 in Instrument number 2002-251905; thence the following
five courses along the westerly and north lines of said tract:

 

1. North 90 degrees 00 minutes 00 seconds West a distance of 113.00 feet;

 

2. thence North 00 degrees 00 minutes 00 seconds East a distance of 52.00 feet;

 

3. thence North 90 degrees 00 minutes 00 seconds West a distance of 36.38 feet;

 

4. thence North 00 degrees 06 minutes 53 seconds West a distance of 123.56 feet;

 

5. thence South 89 degrees 56 minutes 46 seconds East a distance of 239.47 feet
(240.00 feet, plat) to the Point of Beginning.

 

(Parking Garage and Cafeteria/Conference Building)

 

Part of Lots 1 through 8, part of Lots 13 through 16, all of Lots 17 through 23,
inclusive, and part of Lot 24 of Russell's Heirs Subdivision of Out Lot 26 of
the Donation Lands of the City of Indianapolis, as per plat thereof, recorded in
Plat Book 2, page 24 in the Office of the Recorder of Marion County, Indiana;
also, part of the alleys and/or streets heretofore vacated lying within the
block bounded by Meridian Street, Merrill Street, Illinois Street, and Henry
Street; also, part of Out Lot 26 of the Donation Lands of the City of
Indianapolis, more particularly described as a parcel of ground 192 feet in
length from North to South by 60 feet in width from East to West, lying West of
and adjoining the alley running along the West side of Lots 1 to 6 and East of
and adjoining the alley

 

K-6

 

running along the East side of said Lots 19 to 24, all being more particularly
described as follows:

 

Commencing at the Northeast corner of Lot 1 of said Russell's Heirs Subdivision;
thence along the East line thereof, also being the West right of way of Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings - due
North along the center line of Meridian Street) 15.00 feet; thence North 89
degrees 51 minutes 00 seconds West 112.38 feet to the Point of Beginning; thence
South 00 degrees 00 minutes 00 seconds West 75.13 feet; thence South 90 degrees
00 minutes 00 seconds West 13.20 feet; thence South 08 degrees 00 minutes 00
seconds West 130.50 feet; thence South 90 degrees 00 minutes 00 seconds West
41.60 feet; thence South 07 degrees 45 minutes 00 seconds West 59.28 feet;
thence North 89 degrees 44 minutes 45 seconds West 3.00 feet; thence South 00
degrees 00 minutes 00 seconds West 14.50 feet; thence South 90 degrees 00
minutes 00 seconds West 81.20 feet; thence South 00 degrees 00 minutes 00
seconds West 106.74 feet to the South line of Lot 13 in said subdivision; thence
along the South line of said Lot 13, also being the North right of way of
Merrill Street, North 89 degrees 44 minutes 45 seconds West 138.53 feet to the
Southwest corner of said Lot 13; thence along the West line of said Lots 13
through 24, also being the East right of way of Illinois Street, North 00
degrees 12 minutes 15 seconds West 384.51 feet to a point which bears North 89
degrees 51 minutes 00 seconds West 305.05 feet from the point of beginning;
thence South 89 degrees 51 minutes 00 seconds East 305.05 feet to the point of
beginning.

 

(Fitness Center and Surrounding Parking)

 

A portion of Out Lot 25 in the City of Indianapolis, lying north of Merrill
Street, east of Meridian Street and west of Madison Avenue and Union Street, and
all of vacated Merrill Street (vacated in Instrument number 99-156437), and a
portion of Lots 1, 2, 3, 4, and 5, and all of Lots 6, 8, 9, 10, 11, 12, 13, 14,
15, 16, and 17 and the included vacated alleys, the vacated portion of Norwood
Street and a portion of Union Street in McCarty Heirs’ Subdivision of Out Lots
113 and a part of Lots 1, 2, 3, and 4 in McCarty Heirs’ Subdivision of Out Lots
114 in the Donation Lands of the City of Indianapolis, as per plat thereof,
recorded in Plat Book 2, page 54, in the Office of the Recorder of Marion
County, Indiana; and also a portion of Lot 20 and all of Lots 21, 22, 23, and 24
in Edwin Ray’s Partition of Out Lot 115 of the Donation Land of the City of
Indianapolis, as per plat thereof recorded in Town Lot Record 17, pages 470 and
471 in said Recorder’s office described as follows:

 

BEGINNING at the intersection of the east right-of-way line of Meridian Street
and the north right-of-way line of Merrill Street; thence North 00 degrees 07
minutes 56 seconds East 410.17 feet along the east right-of-way line of said
Meridian Street; thence South 89 degrees 51 minutes 29 seconds East 76.07 feet
to southwest right-of-way line of Madison Avenue; thence South 19 degrees 57
minutes 19 seconds East 320.88 feet along said southwest right-of-way line to
the intersection of said southwest right-of-way line with the west right-of-way
line of Union Street; thence South 00 degrees 00 minutes 00 seconds East 108.83
feet along said west right-of-way line to the northeast corner of said vacated
Merrill Street (Instrument number 99-156437); thence South 00 degrees 00 minutes
00 seconds East 40.00 feet to the southeast corner of said vacated Merrill
Street; thence South 00 degrees 00 minutes 00 seconds East 20.00 feet along the
west right-of-way line of said Union Street; thence South 89 degrees 51 minutes
29 seconds East 58.52 feet to the west right-of-way line of the proposed
re-alignment of Madison Avenue; thence along said proposed west right-of-way
line, Southerly 149.80 feet along an arc to

 

K-7

 

the right and having a radius of 556.00 feet and subtended by a long chord
having a bearing of South 07 degrees 32 minutes 52 seconds East and a length of
149.35 feet; thence South 00 degrees 00 minutes 00 seconds East 431.88 feet
along said proposed right-of-way, parallel with the centerline of vacated Union
Street, to the north line of the Lilly Day Care Center Parcel as shown on the
certain Land Title Survey prepared by Paul I. Cripe, Inc. under Project No.
98438-30000, dated May 16, 1999; thence North 89 degrees 38 minutes 53 seconds
West 238.90 feet along said north line to the east line of an alley; thence
North 07 degrees 01 minute 04 seconds East 160.01 feet along said east line to
the northwest corner of said Lot 24 of Edwin Ray’s Partition of Out Lot 115;
thence South 89 degrees 38 minutes 53 seconds East 11.87 feet along the north
line of said Lot 24; thence North 00 degrees 21 minutes 07 seconds East 40.00
feet to the southwest corner of said Lot 6 in McCarty Heirs’ Subdivision of Out
Lot 113; thence North 00 degrees 00 minutes 00 seconds East 45.50 feet along the
west line of said Lot 6 to the northwest corner of said Lot 6; thence North 89
degrees 38 minutes 53 seconds West 142.41 feet along the south line of said Lot
8 in McCarty Heirs’ Subdivision of Out Lot 113 to the southeast right-of-way
line of Meridian Street; thence North 13 degrees 49 minutes 07 seconds East
364.50 feet to the southwest corner of said vacated Merrill Street (Instrument
number 99-156437); thence North 03 degrees 00 minutes 12 seconds West 40.06 feet
to the northwest corner of said vacated Merrill Street and the POINT OF
BEGINNING and containing 5.222 acres, more or less. The bearings in this
description are based upon the centerline of vacated Union Street having a
bearing of South 00 degrees 00 minutes 00 seconds East.

 

EXCEPTING THEREFROM:

 

A portion of Out Lot 25 in the City of Indianapolis, lying north of Merrill
Street, east of Meridian Street and west of Madison Avenue and Union Street, and
all of vacated Merrill Street (vacated in Instrument number 99-156437), and a
portion of Lots 14, 15, 16, and 17 and the included vacated alleys in McCarty
Heirs' Subdivision of Out Lots 113 in the Donation Lands of the City of
Indianapolis, as per plat thereof, recorded in Plat Book 2, page 54, in the
Office of the Recorder of Marion County, Indiana described as follows:

 

BEGINNING at the intersection of the east right-of-way line of Meridian Street
and the north right-of-way line of Merrill Street; thence North 00 degrees 07
minutes 56 seconds East 410.17 feet along the east right-of-way line of said
Meridian Street; thence South 89 degrees 51 minutes 29 seconds East 76.07 feet
to southwest right-of-way line of Madison Avenue; thence South 19 degrees 57
minutes 19 seconds East 320.88 feet along said southwest right-of-way line to
the intersection of said southwest right-of-way line with the west right-of-way
line of Union Street; thence South 00 degrees 00 minutes 00 seconds East 108.83
feet along said west right-of-way line to the northeast comer of said vacated
Merrill Street (Instrument number 99-156437); thence South 00 degrees 00 minutes
00 seconds East 40.00 feet to the southeast corner of said vacated Merrill
Street; thence South 00 degrees 00 minutes 00 seconds East 12.36 feet along the
west right-of-way line of said Union Street; thence South 89 degrees 46 minutes
40 seconds West 100.67 feet; thence South 00 degrees 27 minutes 40 seconds West
33.53 feet; thence North 88 degrees 56 minutes 26 seconds West 16.35 feet;
thence South 00 degrees 49 minutes 49 seconds East 146.66 feet to the face of
curb on the north side of the Lilly Recreational Center; thence North 89 degrees
50 minutes 51 seconds West along said face of curb a distance of 80.97 feet to
the east end of a brick retaining wall; thence North 01 degrees 17 minutes 51
seconds East along the east face of said brick retaining wall a distance of 1.32
feet; thence North 89 degrees 32 minutes 14 seconds West along the

 

K-8

 

north face of said brick retaining wall a distance of 35.37 feet to the
southeast right-of-way line of Meridian Street; thence North 13 degrees 49
minutes 07 seconds East 196.95 feet to the southwest corner of said vacated
Merrill Street (Instrument number 99-156437); thence North 03 degrees 00 minutes
12 seconds West 40.06 feet to the northwest corner of said vacated Merrill
Street and the POINT OF BEGINNING. The bearings in this description are based
upon the centerline of vacated Union Street having a bearing of South 00 degrees
00 minutes 00 seconds East.

 

K-9

 

Exhibit B

 

Depiction of the Pedestrian Mall Parcel

[image_001.gif]

 

K-10

 

EXHIBIT L

 

FORM OF ROOFTOP CELL TENANT ESTOPPEL

 

 

The undersigned hereby certifies to AR Capital, LLC and ARC RRINSIN001, LLC (and
together with any successor and assigns thereof, collectively “Purchaser”) and
any of such Purchaser’s lender, mortgagee or beneficiary under any deed of trust
or other security instrument, and their respective successors and assigns as
follows:

 

1.             The undersigned is the tenant under that certain [Lease
Agreement] dated as of _________ __, ____, [as amended by [insert any
modifications to Lease] ([collectively,] the “Lease”) by and between
_________________________ (“Landlord”) and _________________________ (“Tenant”),
pursuant to which Tenant leases that real property located at
_________________________________________ (the “Premises”).

 

2.             Except as set forth above, the Lease has not been modified,
changed, altered, supplemented or amended in any respect, nor have any
provisions thereof been waived.

 

3.             The Lease is valid and in full force and effect on the date
hereof. The Lease represents the entire agreement between Landlord and Tenant
with respect to the Premises and the land on which the Premises are situated.

 

4.             Except as expressly set forth in the Lease, Tenant is not
entitled to, and has made no agreement with Landlord or its agents or employees
concerning, free rent, partial rent, rebate of rent payments, credit or offset
or reduction in rent, or any other type of rental concession including, without
limitation, lease support payments, lease buy-outs, or assumption of any leasing
or occupancy agreements of Tenant.

 

5.             The initial term of the Lease began on __________ __, _____ and
expires on ________ __, 20__. The Rent Commencement Date was __________ __,
____. Tenant has accepted possession of the Premises and is open for business.

 

6.             Except as expressly set forth in the Lease, (i) Tenant has no
outstanding options or rights to renew or extend the term of the Lease, and (ii)
Tenant has no outstanding expansion options, other options, rights of first
refusal or rights of first offer to purchase the Premises or any part thereof
and/or the land on which the Premises are situated, or rights of first offer to
lease with respect to all or any part of the Premises.

 

7.             The Rent currently payable under the Lease is $____________ per
month. Such rent has been paid through and including the month of April, 2013.
No such rent (excluding security deposits) has been paid more than one (1) month
in advance of its due date.

 

8.             Tenant's security deposit, if any, is $_________________ (if
none, please state “none”).

 

L-1

 

 

 

9.             No event has occurred and no condition exists that constitutes,
or that with the giving of notice or the lapse of time or both, would
constitute, a default by Tenant or, to the best knowledge of Tenant, Landlord
under the Lease. Tenant has no existing defenses or offsets against the
enforcement of the Lease by Landlord.

 

10.           (a) All required contributions by Landlord to Tenant on account of
Tenant's improvements have been received by Tenant and all of Tenant's tenant
improvements have been completed in accordance with the terms of the Lease.

 

(b) Landlord has satisfied all its obligations to Tenant arising out of or
incurred in connection with the construction of the tenant improvements on the
Premises and no off-set exists with respect to any rents or other sums payable
or to become payable by the Tenant under the Lease.

 

11.           The undersigned is duly authorized to execute this Certificate on
behalf of Tenant.

 

 

 

Dated: ____________, 2013

 

TENANT:

 

____________________, a ________________

 

By:______________
Name:
Title: 

 

L-2

 

EXHIBIT M

 

RESTRICTED ENTITIES

 

 * Any person which is partially or wholly owned by the state or federal
   government of any country which has been identified or designated by the
   United Nations or any other generally recognized international forum or body
   as a country with which sensitive defense technologies or information should
   not be shared with or made available to (i.e.- a country with defense
   sensitivities), for example, Myanmar, Iran, Iraq and Afghanistan; or
 * Any person with competing business interest in the power systems or power
   generation industries, aviation or other aero-space related industries,
   commercial, naval and other marine-related industries, oil and gas and other
   large energy production and distribution industries, nuclear and other
   alternative energy production industries, including any of the following:

ØGeneral Electric Company, provided, GE Capital shall not be precluded from
providing financing to a qualified third party purchaser that is not a GE owned
or controlled entity.

ØPratt & Whitney

ØSAFRAN/SNECMA (Société Nationale d’Étude et de Construction de Moteurs
d’aviation)

ØCFM International

ØEngine Alliance LLC

ØHamilton Sunstrand

ØHoneywell International Inc.

ØSiemens AG

ØABB Ltd.

ØIHI Corporation

ØEbara Corporation

ØSamsung

ØHyundai

ØSAAB AB

ØMAN Aktiengesellschaft

ØDresser Inc.

ØTurbodyne Technologies, Inc.

ØCaterpillar Inc.

ØSolar Turbines Inc.

ØWestinghouse Electric Corporation

ØWärtsilä Corporation

ØUnited Technologies Group

ØMarine Hydraulics International Inc.

ØToshiba

ØDresser-Rand

ØAREVA

 

 

M-1

 

 

EXHIBIT N

 

REAL ESTATE TAX AGREEMENT

 

Real Estate Tax Agreement

 

Pursuant to that certain Agreement of Purchase and Sale, dated April ___, 2013,
by and between Eli Lilly and Company ("Seller") and AR Capital, LLC, as assigned
to _________ ("Purchaser"), Purchaser is purchasing certain real estate located
in Marion County, Indiana and more particularly described in Exhibit A attached
hereto (the "Real Estate"), which Real Estate includes a portion of tax parcel
number 1097406 (the "Brougher Tax Parcel") and a portion of tax parcel number
1083592 (the "Faris II Grounds Tax Parcel"). In connection with such purchase,
the parties hereby agree as follows:

 

1. Until the portion of the Real Estate included within the Brougher Tax Parcel
is assessed separately or as part of a tax parcel wholly owned by Purchaser,
Seller shall timely pay the full amount of taxes assessed with respect to the
Brougher Tax Parcel and Purchaser shall reimburse Seller for the equitable
portion (based on acreage) of such taxes attributable to the land assessment for
the Brougher Tax Parcel. Such reimbursement shall be paid promptly upon
Purchaser's receipt of a copy of the tax bill and an invoice setting forth such
equitable portion of such land assessment. Specifically, Purchaser shall
reimburse Seller an amount equal to the total amount of taxes assessed against
the land (not including improvements) for the Brougher Tax Parcel multiplied by
a fraction, the numerator of which is 0.983 (representing the acreage of the
Real Estate included within the Brougher Tax Parcel) and the denominator of
which is 2.978 (representing the total acreage of the Brougher Tax Parcel). If
Purchaser receives a copy of the tax bill or any assessment or other notices for
the Brougher Tax Parcel, Purchaser shall promptly forward the same to Seller.
Seller shall have the right to control all appeals of taxes and assessments with
respect to the Brougher Tax Parcel and receive any refunds in connection
therewith, provided that Seller shall indemnify, defend and hold Purchaser
harmless from and against any claims to any such refunds or portions thereof
made by Rolls-Royce Corporation or the successor to Rolls-Royce's leasehold
interest in the Real Estate ("Tenant"). If, prior to the portion of the Real
Estate included within the Brougher Tax Parcel being assessed separately or as
part of a tax parcel wholly owned by Purchaser, new improvements are constructed
upon Purchaser's property that increase the assessment for improvements on such
tax parcel, then Purchaser shall also reimburse Seller for the taxes
attributable to such increased assessment. Any surplus attributable to prior
payments or appeals made by Seller with respec to any portion of the Real
Property shall be for the sole benefit of Seller.

 

2. Until the portion of the Real Estate included within the Faris II Grounds Tax
Parcel is assessed separately or as part of a tax parcel wholly owned by
Purchaser, the party receiving the bill for the Faris II Grounds Tax Parcel or
any assessment or other notices related thereto shall promptly forward the same
to Tenant. If the Faris II Grounds Tax Parcel is no longer leased in its
entirety by Tenant or if Tenant shall fail to timely pay the full amount of
taxes assessed with respect to the Faris II Grounds Tax Parcel, then either
party may pay such taxes (together with any interest and penalties) and the
other party shall reimburse the paying party for the equitable portion of such
taxes, interest and penalties (with the land assessment being apportioned based
on acreage and any assessments for improvements being allocated to the party
upon whose property such improvements are located). Such reimbursement shall be
paid promptly upon receipt of a copy of evidence of payment and an invoice
setting forth such equitable portion of such taxes, interest and penalties.
Specifically, if Seller makes such payment, Purchaser shall reimburse Seller an
amount equal to (i) the total amount of taxes assessed against the land (not
including improvements) for the Faris II Grounds Tax Parcel, multiplied by a
fraction, the numerator of which is 0.511 (representing the acreage of the Real
Estate included within the Faris II Grounds Tax Parcel) and the denominator of
which is 1.431 (representing the total acreage of the Faris II Grounds Tax
Parcel) plus

 

N-1

 

(ii) the amount of any taxes assessed as part of the Faris II Grounds Tax Parcel
against improvements located on Purchaser's property for the Faris II Grounds
Tax Parcel, plus (iii) any interest and penalties attributable to the amounts
set forth in (i) or (ii). If Purchaser makes such payment, Seller shall
reimburse Purchaser an amount equal to (a) the total amount of taxes assessed
against the land (not including improvements) for the Faris II Grounds Tax
Parcel multiplied by a fraction, the numerator of which is 0.920 (representing
the acreage of Seller's property included within the Faris II Grounds Tax
Parcel) and the denominator of which is 1.431 (representing the total acreage of
the Faris II Grounds Tax Parcel), plus (b) the amount of any taxes assessed
against improvements located on Seller's property for the Faris II Grounds Tax
Parcel, plus (c) any interest and penalties attributable to the amount set forth
in (a) or (b). If the Faris II Grounds Tax Parcel is no longer leased in its
entirety by Tenant, then (x) the party receiving the bill for such tax parcel or
any assessment or other notices related thereto shall promptly forward the same
to the other party, (y) parties shall cooperate and coordinate with respect to
the payment of taxes and equitably apportion the same as set forth above, and
(z) the parties shall cooperate and coordinate with respect to any appeals with
respect thereto and the amount of any net refunds shall be equitably apportioned
between the parties.

 

3. The parties shall cooperate to have the portions of the Brougher Tax Parcel
and the Faris II Grounds Tax Parcel that are included within the Real Estate
assigned their own tax parcel numbers or incorporated into existing tax parcels
wholly owned by Purchaser as soon as possible.

 

4. The provisions of this Real Estate Tax Agreement shall survive until the end
of the calendar year in which the portions of the Brouhger Tax Parcel and the
Faris II Grounds Tax Parcel included within the Real Estate are assessed as
their own tax parcels or as part of tax parcels wholly owned by Purchaser.

 

5. This Agreement shall be binding upon and inure to the benefit of Seller and
Purchaser and their respective successors and assigns.

 

6. This Agreement may be executed in counterparts and signatures delivered by
facsimile, electronic mail of .pdf file or other electronic means shall have the
force and effect of original signatures.

 

 

 

 

 

N-2

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Real Estate Tax Agreement as
of __________ ___, 2013.



 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the Effective Date.

 



 "SELLER"

 

 ELI LILLY AND COMPANY, an Indiana corporation

 



 

        By:           Name:           Title:  

 



 "PURCHASER"

 

 ____________________, a __________



 



 

  By:           Name:           Title:  

 

 

N-3

 

Exhibit A

To

Real Estate Tax Agreement

 

Legal Description of the Real Estate

 

(Faris I Building)

 

Lots 10, 11, 12 and part of Lots 8, 9, 13, 14, 15 and 16 of Russell's Heirs
Subdivision of Out Lot 26 of the Donation Lands of the City of Indianapolis, as
per plat thereof, recorded in Plat Book 2, page 24 in the Office of the Recorder
of Marion County, Indiana; also, part of the first alley West of Meridian
Street, lying North of Merrill Street, as vacated per Declaratory Resolution
99-CP-13VAC and recorded as Instrument #1999-0155155 in the said Recorder's
Office, all being more particularly described as follows:

 

Commencing at the Northeast corner of Lot 1 of Russell's Heirs Subdivision;
thence along the East line thereof, also being the West right of way or Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings-due North
along the center line of Meridian Street) 278.66 feet to the Point of Beginning;
thence continuing along the said West right of way, South 00 degrees 00 minutes
00 seconds East 121.60 feet to the Southeast corner of Lot 12 in said
subdivision; thence along the South line of said Lot 12 and the extension
thereof, also being the North right of way of Merrill Street, North 89 degrees
44 minutes 45 seconds West 277.54 feet; thence North 00 degrees 00 minutes 00
seconds East 106.74 feet; thence North 90 degrees 00 minutes 00 seconds East
81.20 feet; thence North 00 degrees 00 minutes 00 seconds East 14.50 feet;
thence South 89 degrees 44 minutes 45 seconds East 60.44 feet; thence North 00
degrees 15 minutes 15 seconds East 12.86 feet; thence South 89 degrees 44
minutes 45 seconds East 20.24 feet; thence South 00 degrees 15 minutes 15
seconds West 12.86 feet; thence South 89 degrees 44 minutes 45 seconds East
115.66 feet to the point of beginning.

 

(Faris I Access Parcel)

 

Part of Lots 1 through 9 inclusive of Russell's Heirs Subdivision of Out Lot 26
of the Donation Lands of the City of Indianapolis, as per plat thereof, recorded
in Plat Book 2, page 24 in the Office of the Recorder of Marion County, Indiana;
also, part of vacated Warsaw Street lying between Lots 6 and 7 of said Russell's
Heirs Subdivision, vacated per Declaratory Resolution No. D 66-27 and recorded
as Instrument #66-62087 in the said Recorder's Office; also, part of the alley
lying West of and adjacent to Lot 7 of said Russell's Heirs Subdivision, as
vacated per Declaratory Resolution 99-CP-13VAC and recorded as Instrument
#1999-0155155 in the said Recorder's Office, all being more particularly
described as follows:

 

Commencing at the Northeast corner of Lot 1 of said Russell's Heirs Subdivision;
thence along the East line thereof, also being the West right of way of Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings - due
North along the center line of Meridian Street) 15.00 feet to the Point of
Beginning; thence continuing along the said West right of way, South 00 degrees
00 minutes 00 seconds East 263.66 feet; thence North 89 degrees 44 minutes 45
seconds West 115.66 feet; thence North 00 degrees 15 minutes 15 seconds East
12.86 feet; thence North 89 degrees 44 minutes 45 seconds West 20.24 feet;
thence South 00 degrees 15 minutes 15 seconds West 12.86 feet; thence North 89
degrees 44 minutes 45 seconds West 57.44 feet; thence North 07 degrees 45

 

N-4

 

minutes 00 seconds East 59.28 feet; thence North 90 degrees 00 minutes 00
seconds East 41.60 feet; thence North 08 degrees 00 minutes 00 seconds East
130.50 feet; thence North 90 degrees 00 minutes 00 seconds East 13.20 feet;
thence North 00 degrees 00 minutes 00 seconds East 75.13 feet to a point which
bears North 89 degrees 51 minutes 00 seconds West 112.38 feet from the point of
beginning; thence South 89 degrees 51 minutes 00 seconds East 112.38 feet to the
point of beginning.

 

(Faris II Building)

 

Part of Lots 8 through 16, inclusive, Lots 17 through 20, inclusive, and part of
Lots 21 and 22 in Seidensticker's Subdivision of the East Half of Out Lot No. 15
of the Donation Lands of the City of Indianapolis, as per plat thereof, recorded
in Plat Book 2, page 93 in the Office of the Recorder of Marion County, Indiana;
also a strip of ground 10 feet wide by parallel lines lying East of and adjacent
to the East side of Lots 17 through 20 and that part of Lot 21 in said
Seidensticker's Subdivision; also, a part of Mechanic Street vacated per
Declaratory Resolution No. 99-CP-13 VAC recorded as Instrument No. 1999-0155155,
all being more particularly described as follows:

 

Commencing at the Southeast corner of Lot 16 in said subdivision; thence along
the South line of said Lot 16, also being the North right of way of Henry
Street, North 89 degrees 51 minutes 00 seconds West (basis of bearings-due North
along the center line of Meridian Street) 102.50 feet to the Point of Beginning;
thence North 00 degrees 00 minutes 00 seconds East 18.95 feet; thence North 90
degrees 00 minutes 00 seconds East 14.50 feet; thence North 00 degrees 00
minutes 00 seconds East 28.42 feet; thence North 90 degrees 00 minutes 00
seconds West 14.50 feet; thence North 00 degrees 00 minutes 00 seconds West
33.41 feet; thence North 90 degrees 00 minutes 00 seconds West 7.54 feet; thence
North 07 degrees 59 minutes 24 seconds East 145.24 feet; thence North 90 degrees
00 minutes 00 seconds West 113.00 feet; thence North 00 degrees 00 minutes 00
seconds West 52.00 feet; thence North 90 degrees 00 minutes 00 seconds West
36.38 feet to the West line of Lot 22 in said subdivision; thence along the West
line of Lots 22 through 17 in said subdivision, thence South 00 degrees 06
minutes 53 seconds East 276.25 feet to the Southwest corner of said Lot 17;
thence along the South line of said Lot 17 and the extension thereof, also being
the North right of way of Henry Street, South 89 degrees 51 minutes 00 seconds
East 136.18 feet to the point of beginning.

 

(Faris II Access Parcel)

 

Lots 1 through 7, Lots 23 and 24, part of Lots 8 through 16, and part of Lots 21
and 22, all in Seidensticker's Subdivision of the East Half of Out Lot No. 15 of
the Donation Lands of the City of Indianapolis, as per plat thereof, recorded in
Plat Book 2, page 93 in the Office of the Recorder of Marion County, Indiana;
also, a strip of ground 10 feet wide by parallel lines lying East of and
adjacent to the East side of Lots 22 through 24 and that part of Lot 21 in said
Seidensticker's Subdivision; also, part of Mechanic Street vacated per
Declaratory Resolution No. 99-CP-13 VAC recorded as Instrument #99-0155155, all
being more particularly described as follows:

 

Beginning at the Northeast corner of Lot 1 in said Seidensticker's Subdivision;
thence along the East line thereof, also being the West right of way of Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings - due
North along the center line of Meridian Street) 400.00 feet (plat) 400.21 feet
(measured) to the Southeast corner of Lot

 

N-5

 

16 in said subdivision; thence along the South line of said Lot 16, also being
the North right of way of Henry Street, North 89 degrees 51 minutes 00 seconds
West 102.50 feet; thence North 00 degrees 00 minutes 00 seconds East 18.95 feet;
thence North 90 degrees 00 minutes 00 seconds East 14.50 feet; thence North 00
degrees 00 minutes 00 seconds East 28.42 feet; thence North 90 degrees 00
minutes 00 seconds West 14.50 feet; thence North 00 degrees 00 minutes 00
seconds West 33.41 feet; thence North 90 degrees 00 minutes 00 seconds West 7.54
feet; thence North 07 degrees 59 minutes 24 seconds East 142.24 feet; thence
North 90 degrees 00 minutes 00 seconds West 113.00 feet; thence North 00 degrees
00 minutes 00 seconds West 52.00 feet; thence North 90 degrees 00 minutes 00
seconds West 36.38 feet to the West line of Lot 22 in said subdivision; thence
along the West line of Lots 22 through 24 in said subdivision, North 00 degrees
06 minutes 53 seconds West 123.56 feet to the Northwest corner of said Lot 24,
which lies on the South right of way line of South Street; thence along said
right of way South 89 degrees 56 minutes 46 seconds East 240.00 feet (plat)
239.47 feet (measured) to the point of beginning.

 

EXCEPTING THEREFROM:

 

Part of that 1.431 acre tract of land described as “Parcel 4” in the Special
Warranty Deed from Kite Henry, LLC to Eli Lilly and Company recorded as
Instrument Number 2002-0251905 in the Office of the Marion County Recorder being
described as follows:

 

Beginning at the northeast corner of Lot 1 in Seidensticker’s Subdivision per
plat thereof recorded in Plat Book 2, Page 93; thence South 00 degrees 00
minutes 00 seconds East (basis of bearings is centerline of Meridian Street =
North 00 degrees 00 minutes 00 seconds East) along the west right of way line of
Meridian Street a distance of 175.33 feet; thence North 90 degrees 00 minutes 00
seconds West a distance of 89.85 feet to a westerly corner of the tract of land
described as Parcel 4 in Instrument number 2002-251905; thence the following
five courses along the westerly and north lines of said tract:

 

1. North 90 degrees 00 minutes 00 seconds West a distance of 113.00 feet;

 

2. thence North 00 degrees 00 minutes 00 seconds East a distance of 52.00 feet;

 

3. thence North 90 degrees 00 minutes 00 seconds West a distance of 36.38 feet;

 

4. thence North 00 degrees 06 minutes 53 seconds West a distance of 123.56 feet;

 

5. thence South 89 degrees 56 minutes 46 seconds East a distance of 239.47 feet
(240.00 feet, plat) to the Point of Beginning.

 

(Parking Garage and Cafeteria/Conference Building)

 

Part of Lots 1 through 8, part of Lots 13 through 16, all of Lots 17 through 23,
inclusive, and part of Lot 24 of Russell's Heirs Subdivision of Out Lot 26 of
the Donation Lands of the City of Indianapolis, as per plat thereof, recorded in
Plat Book 2, page 24 in the Office of the Recorder of Marion County, Indiana;
also, part of the alleys and/or street heretofore vacated lying within the block
bounded by Meridian Street, Merrill Street, Illinois Street, and Henry Street;
also, part of Out Lot 26 of the Donation Lands of the City of Indianapolis, more
particularly described as a parcel of ground 192 feet in length from North to
South by 60 feet in width from East to West, lying West of and adjoining the

 

N-6

 

alley running along the West side of Lots 1 to 6 and East of and adjoining the
alley running along the East side of said Lots 19 to 24, all being more
particularly described as follows:

 

Commencing at the Northeast corner of Lot 1 of said Russell's Heirs Subdivision;
thence along the East line thereof, also being the West right of way of Meridian
Street, South 00 degrees 00 minutes 00 seconds East (basis of bearings-due North
along the center line of Meridian Street) 15.00 feet; thence North 89 degrees 51
minutes 00 seconds West 112.38 feet to the Point of Beginning; thence South 00
degrees 0 minutes 00 seconds West 75.13 feet; thence South 90 degrees 00 minutes
00 seconds West 13.20 feet; thence South 08 degrees 00 minutes 00 seconds West
130.50 feet; thence South 90 degrees 00 minutes 00 seconds West 41.60 feet;
thence South 07 degrees 45 minutes 00 seconds West 59.28 feet; thence North 89
degrees 44 minutes 45 seconds West 3.00 feet; thence South 00 degrees 00 minutes
00 seconds West 14.50 feet; thence South 90 degrees 00 minutes 00 seconds West
81.20 feet; thence South 00 degrees 00 minutes 00 seconds West 106.74 feet to
the South line of Lot 13 in said subdivision; thence along the South line of
said Lot 13, also being the North right of way of Merrill Street, North 89
degrees 44 minutes 45 seconds West 138.53 feet to the Southwest corner of said
Lot 13; thence along the West line of said Lots 13 through 24, also being the
East right of way of Illinois Street, North 00 degrees 12 minutes 15 seconds
West 384.51 feet to a point which bears North 89 degrees 51 minutes 00 seconds
West 305.05 feet from the point of beginning; thence South 89 degrees 51 minutes
00 seconds East 305.05 feet to the point of beginning.

 

(Fitness Center and Surrounding Parking)

 

A portion of Out Lot 25 in the City of Indianapolis, lying north of Merrill
Street, east of Meridian Street and west of Madison Avenue and Union Street, and
all of vacated Merrill Street (vacated in Instrument number 99-156437), and a
portion of Lots 1, 2, 3, 4, and 5, and all of Lots 6, 8, 9, 10, 11, 12, 13, 14,
15, 16, and 17 and the included vacated alleys, the vacated portion of Norwood
Street and a portion of Union Street in McCarty Heirs’ Subdivision of Out Lots
113 and a part of Lots 1, 2, 3, and 4 in McCarty Heirs’ Subdivision of Out Lots
114 in the Donation Lands of the City of Indianapolis, as per plat thereof,
recorded in Plat Book 2, page 54, in the Office of the Recorder of Marion
County, Indiana; and also a portion of Lot 20 and all of Lots 21, 22, 23, and 24
in Edwin Ray’s Partition of Out Lot 115 of the Donation Land of the City of
Indianapolis, as per plat thereof recorded in Town Lot Record 17, pages 470 and
471 in said Recorder’s office described as follows:

 

BEGINNING at the intersection of the east right-of-way line of Meridian Street
and the north right-of-way line of Merrill Street; thence North 00 degrees 07
minutes 56 seconds East 410.17 feet along the east right-of-way line of said
Meridian Street; thence South 89 degrees 51 minutes 29 seconds East 76.07 feet
to southwest right-of-way line of Madison Avenue; thence South 19 degrees 57
minutes 19 seconds East 320.88 feet along said southwest right-of-way line to
the intersection of said southwest right-of-way line with the west right-of-way
line of Union Street; thence South 00 degrees 00 minutes 00 seconds East 108.83
feet along said west right-of-way line to the northeast corner of said vacated
Merrill Street (Instrument number 99-156437); thence South 00 degrees 00 minutes
00 seconds East 40.00 feet to the southeast corner of said vacated Merrill
Street; thence South 00 degrees 00 minutes 00 seconds East 20.00 feet along the
west right-of-way line of said Union Street; thence South 89 degrees 51 minutes
29 seconds East 58.52 feet to the west right-of-way line of the proposed
re-alignment of Madison Avenue;

 

N-7

 

thence along said proposed west right-of-way line, Southerly 149.80 feet along
an arc to the right and having a radius of 556.00 feet and subtended by a long
chord having a bearing of South 07 degrees 32 minutes 52 seconds East and a
length of 149.35 feet; thence South 00 degrees 00 minutes 00 seconds East 431.88
feet along said proposed right-of-way, parallel with the centerline of vacated
Union Street, to the north line of the Lilly Day Care Center Parcel as shown on
the certain Land Title Survey prepared by Paul I. Cripe, Inc. under Project No.
98438-30000, dated May 16, 1999; thence North 89 degrees 38 minutes 53 seconds
West 238.90 feet along said north line to the east line of an alley; thence
North 07 degrees 01 minute 04 seconds East 160.01 feet along said east line to
the northwest corner of said Lot 24 of Edwin Ray’s Partition of Out Lot 115;
thence South 89 degrees 38 minutes 53 seconds East 11.87 feet along the north
line of said Lot 24; thence North 00 degrees 21 minutes 07 seconds East 40.00
feet to the southwest corner of said Lot 6 in McCarty Heirs’ Subdivision of Out
Lot 113; thence North 00 degrees 00 minutes 00 seconds East 45.50 feet along the
west line of said Lot 6 to the northwest corner of said Lot 6; thence North 89
degrees 38 minutes 53 seconds West 142.41 feet along the south line of said Lot
8 in McCarty Heirs’ Subdivision of Out Lot 113 to the southeast right-of-way
line of Meridian Street; thence North 13 degrees 49 minutes 07 seconds East
364.50 feet to the southwest corner of said vacated Merrill Street (Instrument
number 99-156437); thence North 03 degrees 00 minutes 12 seconds West 40.06 feet
to the northwest corner of said vacated Merrill Street and the POINT OF
BEGINNING and containing 5.222 acres, more or less. The bearings in this
description are based upon the centerline of vacated Union Street having a
bearing of South 00 degrees 00 minutes 00 seconds East.

 

EXCEPTING THEREFROM:

 

A portion of Out Lot 25 in the City of Indianapolis, lying north of Merrill
Street, east of Meridian Street and west of Madison Avenue and Union Street, and
all of vacated Merrill Street (vacated in Instrument number 99-156437), and a
portion of Lots 14, 15, 16, and 17 and the included vacated alleys in McCarty
Heirs' Subdivision of Out Lots 113 in the Donation Lands of the City of
Indianapolis, as per plat thereof, recorded in Plat Book 2, page 54, in the
Office of the Recorder of Marion County, Indiana described as follows:

 

BEGINNING at the intersection of the east right-of-way line of Meridian Street
and the north right-of-way line of Merrill Street; thence North 00 degrees 07
minutes 56 seconds East 410.17 feet along the east right-of-way line of said
Meridian Street; thence South 89 degrees 51 minutes 29 seconds East 76.07 feet
to southwest right-of-way line of Madison Avenue; thence South 19 degrees 57
minutes 19 seconds East 320.88 feet along said southwest right-of-way line to
the intersection of said southwest right-of-way line with the west right-of-way
line of Union Street; thence South 00 degrees 00 minutes 00 seconds East 108.83
feet along said west right-of-way line to the northeast comer of said vacated
Merrill Street (Instrument number 99-156437); thence South 00 degrees 00 minutes
00 seconds East 40.00 feet to the southeast corner of said vacated Merrill
Street; thence South 00 degrees 00 minutes 00 seconds East 12.36 feet along the
west right-of-way line of said Union Street; thence South 89 degrees 46 minutes
40 seconds West 100.67 feet; thence South 00 degrees 27 minutes 40 seconds West
33.53 feet; thence North 88 degrees 56 minutes 26 seconds West 16.35 feet;
thence South 00 degrees 49 minutes 49 seconds East 146.66 feet to the face of
curb on the north side of the Lilly Recreational Center; thence North 89 degrees
50 minutes 51 seconds West along said face of curb a distance of 80.97 feet to
the east end of a brick retaining wall; thence North 01 degrees 17 minutes 51
seconds East along the east face of said brick retaining wall a

N-8

 

distance of 1.32 feet; thence North 89 degrees 32 minutes 14 seconds West along
the north face of said brick retaining wall a distance of 35.37 feet to the
southeast right-of-way line of Meridian Street; thence North 13 degrees 49
minutes 07 seconds East 196.95 feet to the southwest corner of said vacated
Merrill Street (Instrument number 99-156437); thence North 03 degrees 00 minutes
12 seconds West 40.06 feet to the northwest corner of said vacated Merrill
Street and the POINT OF BEGINNING. The bearings in this description are based
upon the centerline of vacated Union Street having a bearing of South 00 degrees
00 minutes 00 seconds East.

 

 

N-9

 

EXHIBIT O

 

HENRY STREET QUITCLAIM DEED

 

 

 

QUITCLAIM DEED

 

THIS INDENTURE WITNESSETH, that ELI LILLY AND COMPANY, an Indiana corporation
("Grantor"), hereby QUITCLAIMS to __________, a __________, for the sum of Ten
Dollars ($10.00) and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, that certain real estate located
in Marion County, Indiana and described on Exhibit A attached hereto and
incorporated herein.

 

IN WITNESS WHEREOF, Grantor has executed this Quitclaim Deed on the date of
notarization set forth on the following page to be effective as of __________
____, 2013.

 

 

  ELI LILLY AND COMPANY, an Indiana corporation         By:           Name:    
      Its:  

O-1

 

STATE OF INDIANA              )

                                     ) SS:

COUNTY OF ____________ )

 

Before me, a Notary Public in and for said County and State, personally appeared
________________________, the ______________________________ of Eli Lilly and
Company, an Indiana corporation, who acknowledged the execution of the foregoing
Quitclaim Deed on behalf of said corporation.

 

Witness my hand and Notarial Seal this _____ day of __________________, 2013.

 

 

  (signature)

 

  (printed name) (Notary Public)

 

 

My Commission Expires:           County of Residence:    

 

Send tax statements to and

Grantee's mailing address is:

  

 

I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law.
Gregory C. Touney

 

This instrument was prepared by: Gregory C. Touney, Ice Miller LLP, One American
Square, Suite 2900, Indianapolis, IN 46282, Tel: (317) 236-2100.

 

 

O-2

 

 

Exhibit A

 

Legal Description

 

15 feet, by parallel lines, off of the entire North line of Russell's Heir's
Subdivision of Out Lot No. 26 of the Donation Lands of the City of Indianapolis,
as per plat thereof recorded in Plat Book 2, Page 24, in the Office of the
Recorder of Marion County, Indiana.

 

 

O-3

 

EXHIBIT P

 

GRANT OF RIGHT OF WAY

 

 

GRANT OF RIGHT-OF-WAY

 

THIS INDENTURE WITNESSETH, that ELI LILLY AND COMPANY, an Indiana corporation
("GRANTOR"), for itself, its successors and assigns, does hereby grant, subject
to the terms, conditions and limitations hereinafter set forth, to the City of
Indianapolis, Department of Public Works ("GRANTEE"), its grantees, successors
and assigns a permanent easement for a public right-of-way in and over the
following described real estate ("EASEMENT REAL ESTATE"), in Marion County,
Indiana:

 

LEGAL DESCRIPTION ATTACHED HERETO AND INCORPORATED HEREIN AS EXHIBIT "A"

 

This indenture is not intended to and shall not be construed as surrendering,
waiving, or affecting in any way GRANTOR's rights of access to and from the
EASEMENT REAL ESTATE, however, all such rights are subject to the ordinances,
regulations, standards and specifications of the City of Indianapolis, Marion
County, Indiana.

 

This indenture shall be binding until specifically vacated by legally
constituted authority. Upon such vacation, in whole or in part, the portion
thereof so vacated shall revert to the owner of the fee simple title thereof,
subject only to the rights of public utilities within the EASEMENT REAL ESTATE
or to the rights of governmental agencies having facilities within the EASEMENT
REAL ESTATE.

 

GRANTOR agrees that GRANTEE is not, as a condition of this grant, required to
improve the EASEMENT REAL ESTATE.

 

GRANTOR and GRANTEE agree that after improvement of all or a portion of the
EASEMENT REAL ESTATE, the rights herein shall not lapse by reason of non-use.

 

P-1

 

Until such time as GRANTEE shall take possession of said EASEMENT REAL ESTATE,
the owner of the fee simple title thereof, and those claiming through said
owner, reserve the right to use said real estate for any legal purpose not
inconsistent with this grant; however, said owner, and those claiming through
said owner or GRANTOR, shall not create, transfer or grant any indenture,
easement, license, or other property interests affecting the EASEMENT REAL
ESTATE to a third party and shall not construct or cause to have constructed or
allow any construction of any structures on the EASEMENT REAL ESTATE, without
the written consent of the GRANTEE. Said indentures, easements, licenses, or
other property interests, if consented to by GRANTEE, shall expire upon the
taking of possession by GRANTEE.

 

GRANTOR, owner, and those claiming through said owner or GRANTOR, shall not be
eligible to demand or receive any compensation for surrender of possession when
GRANTEE shall take possession of the EASEMENT REAL ESTATE.

 

It is understood and agreed that all provisions of this grant are stated herein
and that no verbal agreements or promises are binding.

 

GRANTOR covenants and represents that to the best of its knowledge the EASEMENT
REAL ESTATE is not presently subject to any federal, Indiana, any other state,
or local environmentally related lien, proceeding, claim, liability or action;
or the threat or likelihood thereof.

 

GRANTOR agrees that between GRANTOR and GRANTEE, the acceptance of this grant by
GRANTEE shall not increase the liability of GRANTEE for environmentally related
claims arising from or related to conditions on the EASEMENT REAL ESTATE prior
to the acceptance of this grant.

 

In accordance with I.C. 32-23-2-5, the most recent deed of record by which the
GRANTOR holds title is A201300033850.

 

GRANTOR represents that, to the knowledge of the undersigned representative
executing this Grant of Right of Way on behalf of GRANTOR, (i) GRANTOR is the
sole owner of the EASEMENT REAL ESTATE, and (ii) there are no indentures,
easements, licenses, encumbrances, leases, liens or options of any kind or
character on the EASEMENT REAL ESTATE as granted, except as set forth on EXHIBIT
"B" attached hereto and incorporated herein, and that it makes these
representations for the purpose of inducing the GRANTEE to accept this
indenture.

 

This indenture shall run with the EASEMENT REAL ESTATE, be a burden upon the
EASEMENT REAL ESTATE, and shall be binding upon GRANTEE, GRANTOR, and the
successors and assigns of GRANTOR and of GRANTEE.

 

By acceptance of this indenture, GRANTEE acknowledges that GRANTOR shall have no
obligation other than those required by the Revised Code of the Consolidated
City and County and its regulations, to repair or maintain any public street or
other public improvement hereafter located upon the EASEMENT REAL ESTATE.

 

P-2

 

 

 

This indenture shall be governed by and construed and enforced in accordance
with the laws of the State of Indiana.

 

This grant is to be and become effective and binding from and after its
acceptance by GRANTEE.

 

Further, the GRANTEE acknowledges that the grant made herein, if accepted by
GRANTEE, shall be full satisfaction of the undertaking, related to the
dedication of the public right-of-way, of the GRANTOR, to the City of
Indianapolis, Department of Public Works, or its predecessors, in connection
with the rezoning of such property or the variance granted upon such property in
the cause docketed as N/A .

 

GRANTOR covenants that, to GRANTOR'S knowledge, GRANTOR is the owner in fee
simple of the EASEMENT REAL ESTATE, is lawfully seized thereof and has good
right to grant and convey the foregoing grant of right-of-way.

 

[SIGNATURE PAGE FOLLOWS]

 

P-3

 

 

IN WITNESS WHEREOF, GRANTOR has set its hand and seal this ______ day of
_____________________, 2013.

 

GRANTOR:

 

ELI LILLY AND COMPANY, an Indiana corporation

 

 

By: _________________________________

Stephen L. Van Soelen, Director –

Strategic Real Estate & Facilities Planning

 

 

STATE OF INDIANA             )
                                                    ) SS:
COUNTY OF MARION          )

 

Subscribed and sworn to me this ____ day of _______________________ , 20______.

 

 

County of Residence   Notary Public Signature

 

 

Commission Expiration Date   Printed Name

P-4

 

 

The above Grant is accepted by the City of Indianapolis, Department of Public
Works.

 

RECOMMENDED FOR APPROVAL:

 

___________________________________
Stefan Wolfla, Infrastructure Manager,
Department of Code Enforcement

 

APPROVED PER LEGAL:

 

___________________________________
Joseph W. Smith
Assistant Corporation Counsel
Office of Corporation Counsel

 

CITY OF INDIANAPOLIS:

 

___________________________________
Lori Miser, Director
Department of Public Works
By Steven R. Hardiman II
Executive Assistant

 

STATE OF INDIANA )
) SS:
COUNTY OF MARION )

 

Subscribed and sworn to me this ________ day of _________________________ ,
20______.

 

  

County of Residence   Notary Public Signature

 

 

Commission Expiration Date   Printed Name

 

 

This instrument was prepared by Richard McDermott, Assistant Corporation
Counsel, 200 E. Washington Street, Suite 1601, Indianapolis, Indiana 46204.

 

"I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law."
Joseph W. Smith, Office of Corporation Counsel 1-24-2013

 

P-5

 

EXHIBIT "A"

 

EASEMENT REAL ESTATE

 

15 feet, by parallel lines, off of the entire North line of Russell's Heir's
Subdivision of Out Lot No. 26 of the Donation Lands of the City of Indianapolis,
as per plat thereof recorded in Plat Book 2, Page 24, in the Office of the
Recorder of Marion County, Indiana.

 

LESS AND EXCEPT:



Part of Russell's Heirs Subdivision of Outlot 26 of the Donation Lands of the
City of Indianapolis, as per the plat thereof, recorded in Plat Book 2, Page 24
in the Marion County Recorder's Office that lies between a plane of 719.0 feet
Mean Sea Level (M.S.L.) to a plane of 745.0 feet M.S.L., more particularly
described as follows:

 

Commencing at the intersection of the North right of way of Henry Street with
the East right of way of Illinois Street; thence South 89 degrees 51 minutes 00
seconds East (assumed bearing) along the North right of way of Henry Street
241.00 feet; thence South 00 degrees 09 minutes 00 seconds West 40.00 feet to
the South right of way of Henry Street; thence up 16.5 feet, more or less, to a
point on a plane of 719.0 feet above M.S.L. which is the Point of Beginning;
thence South 00 degrees 09 minutes 00 seconds West 15.00 feet to the north line
of Parcel 2 described within Instrument Number 2002-247917 recorded in the
Marion County Recorder's Office; thence North 89 degrees 51 minutes 00 seconds
West along said north line 35.00 feet; thence North 00 degrees 09 minutes 00
seconds East 15.00 feet to the South right of way of Henry Street; thence South
89 degrees 51 minutes 00 seconds East along said South right of way 35.00 feet
to the Point of Beginning, being 16.5 feet, more or less, above the crown of
said Henry Street.

P-6

 

  

EXHIBIT "B"

 

Provisions as set out in Declaratory Resolution No. 16367, 1947, recorded
December 31, 1947 in Book 1285, page 448.

 

Covenants and obligations set out in a declaration of maintenance obligation
dated August 9, 2000 and recorded August 21, 2000 as Instrument No. 2000-131817.

 

Covenants and obligations set out in a declaration of maintenance obligation
dated October 26, 2000 and recorded November 9, 2000 as Instrument No.
2000-178923.

 

Provisions regulating sewer use and barring the right to object to annexation to
the City of Indianapolis set out in a Sewer Construction Agreement recorded
August 31, 2000 as Instrument No. 2000-137847.

 

Provisions regulating sewer use and barring the right to object to annexation to
the City of Indianapolis set out in a Sewer Service Agreement recorded August
31, 2000 as Instrument No. 2000-137848.

 

P-7

 

SCHEDULE 3.1

 

DUE DILIGENCE MATERIALS

 

Title Commitment

 

Exception Documents

 

Survey

 

Final Report - Phase I Environmental Site Assessment, dated December 20, 2010,
prepared by August Mack Environmental, Inc. under AME Project #: JK1184.310

 

Leases

 

Parking Agreement

 

City Maintenance Agreement

 

Letter from Brian D. Crandall, Rolls-Royce Corporation, to Stephen L. Van
Soelen, Eli Lilly and Company, dated March 7, 2013

 

Letter from William G. Horton, Fink Roberts & Petrie, Inc. to Stephen Van
Soelen, Eli Lilly and Company, dated November 30, 2012



Schedule 3.1(e) - Page 1



 

 

